--------------------------------------------------------------------------------

Exhibit 10.4

 

FOURTH AMENDED AND RESTATED OPERATING AGREEMENT
OF
LINCOLNWAY ENERGY, LLC
 
THIS FOURTH AMENDED AND RESTATED OPERATING AGREEMENT ("Agreement") of Lincolnway
Energy, LLC (the "Company") is effective as of April 1, 2020.
 
RECITALS:
 

A.
The Members have elected to have the Company be subject to the Iowa Act (as that
term is defined in Section 1).

 

B.
As part of that election, the Members desire to enter into this Agreement to, in
general, govern the relations among the Members and between the Members and the
Company, the rights and duties of the Directors, the activities of the Company,
and the conduct of those activities, and to supersede and replace in entirety
the Third Amended and Restated Operating Agreement of the Company dated as of
March 30, 2020 (the "Prior Operating Agreement").

 
NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth in this Agreement, the Members agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1         Definitions. The following terms shall have the following meanings
for purposes of this Agreement:
 
(a)         Additional Members. The term "Additional Members" means,
collectively, all Persons who are issued Units (as that term is defined below)
and are admitted as a Member pursuant to the procedures set forth in Section
9.4. The term "Additional Member" means any one of the Additional Members.
 
(b)        Adjusted Capital Account. The term "Adjusted Capital Account" means,
with respect to each Member, the Member's Capital Account (as that term is
defined below) as adjusted by the items described in Sections 1.704-2(g)(1),
1.704-2(i)(5) and 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury
Regulations (as that term is defined below).
 
(c)          Agreement. The term "Agreement" means this Fourth Amended and
Restated Operating Agreement, as the same may be amended or restated from time
to time in accordance with this Agreement.
 
(d)         Assign, Assigned and Assignment. The terms "Assign", "Assigned" and
"Assignment" are defined in Section 9.1.
 
(e)         Capital Account. The term "Capital Account" means, with respect to
each Member, the capital account of the Member at the particular time in
question, as maintained and adjusted up to the particular time in question
pursuant to Section 7.3.
 
1

--------------------------------------------------------------------------------


(f)         Certificate of Organization. The term "Certificate of Organization"
means the certificate of organization or restated certificate of organization,
as the case may be, of the Company, as the same may be amended or restated from
time to time in accordance with this Agreement, with the Certificate of
Organization as of the date of this Agreement being the Restatement of the
Certificate of Organization dated the same date as this Agreement.
 
(g)         Class A Member.  The term “Class A Member” means a Member holding
Class A Units.


(h)         Class A Units.   The term “Class A Units” means the Units having the
privileges, preferences, and rights specified with respect to “Class A Units” in
this Agreement, including those described in Section 7.1(c)(2).


(i)          Class B Member.  The term “Class B Member” means a Member holding
Class B Units.


(j)          Class B Units.   The term “Class B Units” means the Units having
the privileges, preferences, and rights specified with respect to “Class B
Units” in this Agreement, including those described in Section 7.1(c)(3).


(k)         Code. The term "Code" means the United States Internal Revenue Code
of 1986, as amended from time to time, or corresponding provisions of subsequent
superseding United States federal revenue laws.


(l)          Common Member.  The term “Common Member” means a Member holding
Common Units.


(m)        Common Units.   The term “Common Units” means the Units having the
privileges, preferences, and rights specified with respect to “Common Units” in
this Agreement, including those described in Section 7.1(c)(1).
 
(n)        Contribution. The term "Contribution" means any benefit provided by a
Member to the Company in order to become a member of the Company, whether upon
or after the formation of the Company, or otherwise in the Member's capacity as
a member of the Company. A Contribution may consist of tangible or intangible
property or any other benefit to the Company which is acceptable to the
Directors, including money, services performed, promissory notes, other
agreements to contribute money or property, and contracts for services to be
performed.


(o)         Deemed Liquidation Event.   The term “Deemed Liquidation Event”
shall be defined as set forth in Section 10.3.
 
(i)          Director. The term "Director" means any one of the individuals who
are elected or appointed as a director from time to time in the manner provided
in this Agreement, and shall include both Elected Directors and Class A
Directors as set forth in Section 4.2. The term "Directors" means the number of
such directors as is specified or contemplated by the particular provision of
this Agreement which is in question. As provided in Section 4.19, the Directors
are synonymous with, and shall be deemed for all purposes to be the same as,
"managers" for purposes of the Iowa Act (as that term is defined below) and the
Certificate of Organization.
 
2

--------------------------------------------------------------------------------


(j)          Distribution.  The term "Distribution" means a transfer of money or
property by the Company to a Member on account of a Unit.
 
(k)         Fiscal Year. The term "Fiscal Year" means the Company's fiscal year,
which shall be determined from time to time by the Directors, but which in the
absence of an express determination by the Directors to the contrary, shall be
from the first day of October to the last day of September.
 
(l)          Iowa Act. The term "Iowa Act" means the Revised Uniform Limited
Liability Company Act, Chapter 489 of the Code of Iowa, as amended or
redesignated from time to time.
 
(m)        Members. The term "Members" means, collectively, the Persons who are,
at the particular time in question, the record holders of the outstanding Units,
including Common Members, Class A Members and Class B Members. The term "Member"
means any one of the Members, or, if there is only one Member, the sole Member.
 
(n)         Net Losses. The term "Net Losses" means, for each Fiscal Year, the
net losses and deductions of the Company determined in accordance with
accounting principles and methods of accounting consistently applied from year
to year as determined by the Directors. The Directors may determine to utilize
one method of accounting for tax purposes of the Company and another for
financial and/or other purposes. The determination of Net Losses shall not
include any Regulatory Allocations (as that term is defined below).
 
(o)         Net Profits. The term "Net Profits" means, for each Fiscal Year, the
net income and gains of the Company determined in accordance with accounting
principles and methods of accounting consistently applied from year to year as
determined by the Directors. The Directors may determine to utilize one method
of accounting for tax purposes of the Company and another for financial and/or
other purposes. The determination of Net Profits shall not include any
Regulatory Allocations.
 
(p)         Person. The term "Person" means and includes an individual and any
firm, partnership, limited partnership, limited liability company, limited
liability limited partnership, limited liability partnership, corporation, joint
venture, trust, estate, cooperative, association and any other entity of
whatever nature, including public or governmental bodies, agencies or
instrumentalities.
 
(q)         Record.  The term "Record" means information that is inscribed on a
tangible medium or that is stored in an electronic or other medium and is
retrievable in perceivable form.
 
(r)          Regulatory Allocations. The term "Regulatory Allocations" means the
allocations pursuant to Sections 8.1(b), (c), (d) and (e).
 
(s)          Substitute Member. The term "Substitute Member" means any Person
who is an assignee of a Unit and who has been admitted as a Member with respect
to such Unit pursuant to the procedures set forth in Section 9.2.
 
3

--------------------------------------------------------------------------------


(t)          Treasury Regulations. The term "Treasury Regulations" means the
Income Tax Regulations, including temporary regulations, promulgated under the
Code, as such regulations may be amended from time to time.
 
(u)         Units. The term "Units" means the capital units of the Company and
shall include all types and classes of Units, including the Class A Units, Class
B Units, and Common Units. The term "Unit" means any one of the capital units of
the Company.
 
Other terms which are utilized in this Agreement may be defined in other
sections of this Agreement.
 
ARTICLE 2
PURPOSE AND DURATION OF THE COMPANY
 
2.1         Purpose of the Company. The Company may have any lawful purpose, and
the Company has the authority to engage in any lawful business or activity.
 
2.2         Duration of the Company. The Company has perpetual duration and
shall continue until dissolved and wound up in accordance with this Agreement.
 
ARTICLE 3
CERTIFICATES FOR UNITS
 
3.1         Certificates for Units. Units may be issued with or without
certificates as determined and authorized by the Directors from time to time.
Any certificates that are issued for Units shall be in such form as the
Directors shall prescribe. All Units shall in all events be issued and held upon
and subject to all of the terms and conditions of this Agreement, including
Sections 9.1 and 9.2, and the Directors may require that any certificates that
are issued to evidence any Units shall bear a legend to such effect, in addition
to the legend contemplated by Section 3.8 and any other legends as the Directors
may from time to time require.
 
3.2         Execution of Certificates. All certificates for Units shall be
numbered in the order in which they shall be issued and shall be signed by any
two Directors or by the Chairman or the President and also by the Secretary of
the Company. The signature of a Director or of the Chairman, the President or
the Secretary upon a certificate may be by facsimile. In the event any
individual who has signed or whose facsimile signature has been placed upon a
certificate for Units shall have ceased to be a Director or the Chairman, the
President or the Secretary, as the case may be, of the Company before the
certificate is issued, the certificate may be issued by the Company with the
same effect as if the individual were a Director or the Chairman, the President
or the Secretary, as the case may be, of the Company at the date of issue of the
certificate.
 
3.3         Cancellation. Every certificate surrendered to the Company for
exchange or transfer shall be canceled, and no new certificate shall be issued
in exchange for any existing certificate until the existing certificate shall
have been so canceled, except in cases provided for in Section 3.4; provided,
however, that the Directors may authorize the issuance of Units without
certificates in exchange for any surrendered and canceled certificate. Every
certificate surrendered to the Company for transfer shall be properly endorsed
for transfer or accompanied by another transfer document acceptable to the
Directors.


4

--------------------------------------------------------------------------------


3.4         Lost, Destroyed, or Mutilated Certificates. In the event of the
loss, theft or destruction of any certificate for any Unit, another may be
issued in its place pursuant to such regulations as the Directors may establish
concerning proof of such loss, theft or destruction and concerning the giving of
satisfactory indemnity or bonds of indemnity.
 
3.5        Unit Record and Ownership. A record shall be kept by the Company of
the names and addresses of all Members and the class and number of Units held by
each Member, and if the Units are represented by certificates, the respective
dates thereof, and in case of cancellation, the respective dates of
cancellation. The Person in whose name Units stand on the books of the Company
shall be deemed to be the record holder and owner of such Units and the Member
with respect to such Units for all purposes as regards the Company.
 
3.6         Assignments of Units. Assignments of Units shall be made only on the
books of the Company by the record holder of the Units in question, or by such
record holder's attorney in fact who has been authorized by power of attorney
duly executed by the record holder and filed with the Company, and on surrender
of the certificate for such Units, if any, properly endorsed and the payment of
all transfer taxes thereon, if any. All Units shall in all events be Assigned
only upon and subject to all of the terms and conditions of this Agreement,
including Sections 9.1 and 9.2 (with respect to Common Units and Class B Units)
and Section 9.7 (with respect to Class A Units).
 
3.7        Regulations. The Directors may make such other rules and regulations
as the Directors may deem necessary or appropriate concerning the issue,
Assignment and registration of Units, so long as such rules and regulations are
not inconsistent with the Certificate of Organization, this Agreement or
applicable law.
 
3.8         Article 8 Election. All Units shall be "securities" governed by
Article 8 of the Uniform Commercial Code in any jurisdiction (i) that has
adopted revisions to Article 8 of the Uniform Commercial Code substantially
consistent with the 1994 revisions to Article 8 adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
and (ii) the laws of which may be applicable, from time to time, to the issues
of perfection, the effect of perfection or nonperfection and the priority of a
security interest in the Units. Any certificate evidencing Units which is issued
after the date of this Agreement may bear a legend substantially to the
following effect: "THIS CERTIFICATE EVIDENCES UNITS OF MEMBERSHIP INTEREST IN
LINCOLNWAY ENERGY, LLC AND SHALL BE A SECURITY FOR PURPOSES OF ARTICLE 8 OF THE
UNIFORM COMMERCIAL CODE."
 
ARTICLE 4
RIGHTS AND DUTIES OF DIRECTORS; OFFICERS
 
4.1         Director-Managed Company; Qualifications and Powers of the
Directors. Subject only to Sections 4.16, 4.17, and 4.18, the business and
activities of the Company shall be managed by, and under the direction of, the
Directors, and any matter regarding the business or activities of the Company
may be decided by the Directors. No Director is required to be a Member, an
officer or employee of the Company, or a resident of the State of Iowa, and a
Director who is also a Member will not cease to be a Director by reason of such
Director ceasing to be a Member. A Director must be an individual.
 
No Director may delegate to any Person the Director's rights and powers to
manage and control the business and affairs of the Company, except only as
provided in Sections 4.12 and 4.13 with respect to the appointment of officers
for the Company and the establishment of committees, and except that the
Directors may cause the Company to enter into such management, consulting,
advisory, employment or other agreements as the Directors may determine from
time to time, and on such terms and conditions as are determined by the
Directors.
 
5

--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, but subject to Sections 4.16,
4.17, and 4.18, the Directors shall have the power and authority, on behalf of
the Company, to exercise all powers of the Company, including under Section
489.105 of the Iowa Act, including:
 
(a)          to employ or otherwise retain the services of such agents,
employees, general managers, accountants, attorneys, consultants, experts and
other Persons as the Directors from time to time determine to be necessary or
appropriate to carry out the business and affairs of the Company, including any
Director, Member, including but not limited to the Class A Member, or officer of
the Company or any Person who is affiliated with or related to any Director,
Member, including but not limited to the Class A Member,  or officer, all upon
terms satisfactory to the Directors, and to pay such fees, salaries, wages and
other compensation and benefits to such Persons from the funds of the Company as
the Directors shall determine from time to time;
 
(b)         to pay, extend, renew, modify, adjust, contest, submit to
arbitration, prosecute, defend, settle or compromise, upon such terms as the
Directors may determine and upon such evidence as the Directors may deem
sufficient, any obligation, suit, liability, cause of action, claim,
counterclaim or other dispute, including taxes, either in favor of or against
the Company;
 
(c)          to incur and pay any and all fees, costs, expenses and other
amounts that the Directors deem necessary or appropriate to the business and
affairs of the Company;
 
(d)         to offer and sell Units, debt or other securities of the Company,
and in connection with the offer and sale of any Units, debt or other securities
of the Company the Directors may (i) prepare and file, or cause to be prepared
and filed, one or more offering statements or registration statements and
related or other documentation, and all such amendments and supplements thereto
as the Directors shall deem advisable from time to time, with the Securities and
Exchange Commission, the Financial Industry Regulatory Authority and/or any
other domestic or foreign authorities for the registration, offering and sale of
the Units, debt or other securities in the United States or elsewhere, and along
with one or more offering memorandums, offering circulars, prospectuses or other
disclosure documents, and all amendments and supplements to any thereto; (ii)
register or otherwise qualify the Units, debt or other securities for offering
and sale under the blue sky and securities laws of such states of the United
States and other domestic or foreign jurisdictions as the Directors shall deem
advisable; (iii) make all such arrangements for the offering and sale of the
Units, debt or other securities as the Directors shall deem appropriate, whether
pursuant to a registration of the Units, debt or other securities or otherwise,
and (iv) take all such action with respect to the matters described in the
preceding subclauses (i) through (iii) as the Directors shall deem advisable or
appropriate;


(e)         to take all such action as the Directors deem necessary or
appropriate to avoid the requirement that the Company become licensed,
registered or regulated as an investment advisor, an investment company, a
broker-dealer or any other form of regulated entity under any foreign, federal,
state or local law, rule, regulation or order, or, if so determined by the
Directors, to take all such action as the Directors deem necessary or
appropriate to cause the Company to be licensed, registered or regulated under
any such law, rule, regulation or order and to otherwise bring the Company in
compliance with any such law, rule or regulation or order;
 
6

--------------------------------------------------------------------------------


(f)          to conduct and direct the banking business of the Company and to
invest any funds of the Company that are not required for, or are otherwise not
committed to the conduct of, the Company's business from time to time in such
manner as the Directors may from time to time determine, including in
certificates of deposit, commercial paper, treasury bills, sweep accounts, and
other investments;
 
(g)          to negotiate, enter into, execute, acknowledge and deliver any and
all contracts, agreements, licenses, leases, documents or instruments that the
Directors from time to time determine are necessary or appropriate to the
business or affairs of the Company, and with such Persons as the Directors shall
from time to time determine, including any Director, Member (including but not
limited to the Class A Member) or officer of the Company or any Person who is
affiliated with or related to any Director, Member (including but not limited to
the Class A Member) or officer, including subscription agreements for Units,
debt or other securities of the Company; checks, drafts, notes and other
negotiable instruments; mortgages or deeds of trust; security agreements;
financing statements; documents providing for the acquisition, lease, mortgage
or disposition of any or all of the Company's assets and properties;
assignments; bills of sale; leases; partnership agreements; and all other
contracts, agreements, instruments or documents that the Directors from time to
time determine are necessary or appropriate to the business or affairs of the
Company;
 
(h)          to pay any and all taxes, charges and assessments that may be
levied, assessed or imposed upon the Company or any of the assets or properties
of the Company, or to contest any such taxes, charges  or assessments;
 
(i)           without limiting subparagraphs (j) and (k) below, to invest in and
purchase stock, units or other equity interests in, or debt or other obligations
of, such Persons and on such terms as are determined by the Directors from time
to time, and to otherwise make any and all decisions with respect to any and all
such investments, including voting the stock, units or other equity interests;
exercising or refraining from exercising any exchange, conversion or other
rights or options with respect to any such stock, units, equity interests, debt
or other obligations; and selling or otherwise assigning, transferring or
disposing of any such stock, units, equity interests, debt or other obligations;


(j)           to acquire any assets or properties from any Person as the
Directors may from time to time determine and on such terms as are determined by
the Directors, and the fact that such Person is a Director, a Member or an
officer of the Company or that a Director, a Member or an officer is directly or
indirectly affiliated or connected with any such Person shall not prohibit the
Directors from dealing with that Person;
 
(k)          to sell, lease, exchange or otherwise transfer or dispose of any
assets or properties  of  the Company as the Directors shall from time to time
deem appropriate and on such terms as are determined by the Directors;
 
(l)           to submit all applications for, and take all other actions as may
be necessary or appropriate in order to obtain and maintain, any and all
governmental, regulatory or other permits, licenses, consents or approvals as
may be necessary or appropriate to the Company or to the conduct of its business
or affairs;
 
(m)         to borrow money for the Company from banks, insurance companies or
other financial or lending institutions, or from a Director, a Member, an
officer of the Company, an affiliate of a Director, a Member or an officer or
from any other Person, all on such terms as the Directors deem appropriate, and
in connection therewith, to mortgage, encumber and grant mortgages and security
interests in any or all of the assets and properties of the Company to secure
repayment of the borrowed sums;
 
7

--------------------------------------------------------------------------------


(n)          to purchase liability and other insurance to protect the Company's
assets, property and business or any other potential obligations or liabilities
of the Company, including obligations and liabilities arising under Article 12;
 
(o)          to hold and own any Company real estate or personal property in the
name of the Company;
 
(p)          to conduct or operate any of the Company's business or affairs by,
through or in connection with any subsidiary or affiliate of the Company, and to
organize, and to make capital contributions or loans to, any such subsidiary or
affiliate;
 
(q)          to cause the Company to, at any time and from time to time, redeem
or purchase any or all of the Units of any Member or Members, on such terms and
conditions as are determined by the Directors from time to time;
 
(r)           to establish and maintain a reserve or fund, in such amounts and
at such times and for such periods of time as are determined by the Directors,
for the purpose of the possible redemption or purchase of Units by the Company;
 
(s)          to prepare and file, if determined to be necessary by the
Directors, a statement of change, an amendment to the Certificate of
Organization, a statement of correction and/or a biennial report, all in
accordance with the Iowa Act, including Sections 489.114, 489.202(5), 489.206
and 489.209 of the Iowa Act;
 
(t)          to make all determinations and decisions which are reserved to the
Directors, or which are otherwise to be made by the Company, under this
Agreement, the Iowa Act or other applicable law, including the declaration and
payment of Distributions to the Members pursuant to Section 8.2; and
 
(u)          to do and perform any and all other acts and things whatsoever as
the Directors shall from time to time determine to be necessary or appropriate
to carry out any of the foregoing or any other term or condition of this
Agreement, the Certificate of Organization, the Iowa Act or other applicable
law, or to the conduct or operation of the Company's business, affairs or
activities from time to time, and not inconsistent with the Iowa Act or other
applicable law, the Certificate of Organization or this Agreement.


The Directors also may, but are not obligated or required to, at any time and
from time to time, prepare, execute and file or record with the Iowa Secretary
of State and all such other governmental, regulatory or other authorities as are
determined by the Directors from time to time, a statement or statements of
authority in a form permitted by the Iowa Act; provided, however, that any such
statement of authority shall only authorize one or more of the Directors or the
officers of the Company (whether by position or by specific person) to execute
or enter into any agreements, documents or instruments of whatever type or
nature whatsoever on behalf of the Company, or to otherwise enter into
transactions on behalf of, or otherwise act for or bind, the Company with
respect to any matter whatsoever. The Directors may also prepare, execute and
file or record all such amendments to, or cancellations of, any such statement
of authority as are determined by the Directors from time to time.
 
8

--------------------------------------------------------------------------------


4.2         Number of and Appointment or Election of Directors; Term of Office.
  Unless otherwise determined and established by a majority vote of the
Directors (with the approval of the Class A Units as required under Section
4.17), the number of Directors shall be seven (7), and such Directors shall be
determined as follows:


(i)          The holders of Common Units and Class B Units, voting collectively
as a class, shall be entitled to elect three (3) Directors (the “Elected
Directors”).


(ii)         The holders of Class A Units, by majority vote of the holders of
the Class A Units, shall be entitled to appoint four (4) Directors (the “Class A
Directors”) from time to time, as determined in the discretion of the holders of
the Class A Units.   The Elected Directors, with the terms specified, and Class
A Directors, as of the date of this Agreement, are set forth on Appendix A.


In the event of an increase in the number of Directors (as approved by the Class
A Units as required under Section 4.17), the Directors shall designate the class
of the Directors to which such additional position shall be assigned, but with
each class of Elected Directors to be as nearly equal in number as possible
following such increase in the number of the Directors.  An individual elected
by the Directors to fill an increase in the number of Directors shall continue
to serve as a Director only until the next annual meeting of the Members at
which time the Members shall elect an individual to such Director position, who
shall serve for the remainder of the unexpired term of such Director position
and until his or her successor shall have been elected or until his or her death
or resignation or removal in accordance with, respectively, Section 4.8 or
Section 4.9.


Subject to Section 4.10 and Appendix A, the Elected Directors shall be elected
by the Common Members and Class B Members at the annual meeting of the Members.
Subject again to Section 4.10 and Appendix A, each Elected Director shall serve
until the third annual meeting of the Members which follows the annual meeting
at which he or she was elected and until his or her successor shall have been
elected, or until his or her death or resignation or removal in accordance with,
respectively, Section 4.8 or Section 4.9.
 
The Elected Directors shall be divided into three classes based on their term of
office, with the number of Elected Directors in each such class to be determined
by the Directors, but with each class to be as nearly equal in number as
possible.  Except as set forth on Appendix A with respect to the terms of the
Elected Directors in office as of the date of this Agreement, the term of each
of the individuals serving in one class of the Elected Directors shall expire
each year at the annual meeting of the Members for that year, and each
individual elected by the Members to succeed that class of the Elected Directors
shall be elected to serve until the third annual meeting of the Members which
follows the annual meeting at which such individual was elected and until his or
her successor shall have been elected, or until his or her death or resignation
or removal in accordance with, respectively, Section 4.8 or Section 4.9.


Any vacancy occurring in any Elected Director position, for whatever reason
(including by the Members increasing the number of Directors), shall be filled
in the manner provided in Section 4.10.
 
In the event the Members decrease the number of Elected Directors, the Directors
shall designate the class of Elected Directors from which such decrease shall
occur, but with each class to be as nearly equal in number as possible following
such decrease in the number of Elected Directors.  No decrease in the number of
Elected Directors shall have the effect of terminating or shortening the term of
any then incumbent Director.


9

--------------------------------------------------------------------------------


Notwithstanding the foregoing provisions of this Section 4.2, in connection with
the issuance of a  class or series of Units with rights different from those of
the previously outstanding Units, with the approval of the Class A Units (as
required by Section 4.17), the Directors shall have the authority to adjust the
number of Directors, and to provide for the designation of a specified number of
Directors by the holders of any such class or series of Units, in such manner as
the Directors shall determine.
 
4.3         Nominations for Directors. The Directors, or a nominating committee
established by the Directors, shall prepare a list of nominees for each Elected
Director position to be filled at the next annual meeting of the Members. The
Directors may, pursuant to agreement with any Person, permit such Person to
designate a nominee or nominees for election as a Director.


Any Member or Members owning at least five percent of the outstanding Units may
also nominate any individual (including any such Member) for election as an
Elected Director at the next annual meeting of the Members at which an elected
Director position is to be filled, by submitting a written nomination petition
to the Company in a form provided by the Company (the "Nomination Petition") and
signed by such Member or Members; provided, however, that (i) the Nomination
Petition must be fully completed and received at the principal office of the
Company no sooner than the October 1, but not later than the November 30, which
precedes the annual meeting in question, or, if another period is expressly and
affirmatively required by applicable law, rule or regulation, within the time
period required by such law, rule or regulation; (ii) the nominee must submit a
signed written statement in a form provided by the Company (the "Nominee
Statement") wherein the nominee shall, among other things, agree that the
nominee will serve as a Director if elected and will prepare, execute and/or
file all such reports and documents, and provide the Company with all such
information, as may be necessary or appropriate in order for the Company to
comply with all applicable laws, rules and regulations, including the Securities
Exchange Act of 1934 and all rules and regulations promulgated thereunder; (iii)
the nominee must meet all qualification requirements for Directors as may exist
at the time of the nomination and at the time of election; and (iv) the
Directors shall have the right to determine the slate (if any) on which the
nominee shall be placed for purposes of the vote of the Members. The Nomination
Petition and the Nominee Statement may require all such information and all such
agreements and representations as are determined to be necessary or appropriate
by the Directors or the President. Any Nomination Petition or Nominee Statement
which is not fully completed and properly executed, or which is not received
within the time period provided above or is not true, accurate and complete in
all respects, may be rejected by the Company and, if rejected, shall be returned
by the Company to the Member or Members submitting the Nomination Petition or to
the nominee submitting the Nominee Statement, as the case may be.
 
No nominations for any Elected Director position may be made from the floor at
any meeting of the Members.
 
4.4         Quorum and Manner of Acting. Subject to Section 4.10, a quorum for a
meeting of the Directors shall consist of a majority of the total number of
Directors established from time to time in accordance with Section 4.2.  If at
any meeting of the Directors there be less than a quorum present, a majority of
the Directors present may adjourn the meeting from time to time until a quorum
shall be present. Notice of any adjourned meeting need not be given.
 
At all meetings of the Directors, a quorum being present, the act of a majority
of the total number of Directors then in office shall be the act of the
Directors with respect to all votes, decisions, acts or other determinations to
be made or taken by the Directors, including with respect to the matters
addressed in Sections 4.1, 4.2, 4.10, 4.11, 4.12, 7.1, 7.3, 7.6, 7.8, 8.1, 8.2,
9.1, 9.4, 9.5 and 9.6, except only as provided in Section 11.1(a) or unless the
vote of a greater number is otherwise expressly and affirmatively required by
the Iowa Act with respect to the particular matter in question and the Iowa Act
expressly and affirmatively provides that such voting requirement cannot be
varied, waived or altered notwithstanding the express intent, desire and
agreement of the Members as expressed in this paragraph that the act of a
majority of the total number of Directors then in office shall be the act of the
Directors with respect to all matters presented to or otherwise determined by
the Directors.
 
10

--------------------------------------------------------------------------------


Any action required or permitted to be taken at a meeting of the Directors may
be taken without a meeting and without any notice if the action is taken by at
least seventy-five percent (75%) of the total number of Directors then in office
and if one or more written consents or written actions describing the action so
taken shall be signed by such Directors. Any such written consent or written
action shall be effective when the last such Director signs the written consent
or written action, unless the written consent or written action specifies a
different effective date. Any such written consent or written action shall be
placed in the minute book of the Company or otherwise retained in the records of
the Company. The Company shall give notice of the taking of action without a
meeting of the Directors by less than unanimous consent of the Directors to each
Director who did not execute the written consent or written action in question,
and which notice may be effectuated by giving a copy of such written consent or
written action to each Director who did not sign the written consent or written
action. Any written consent or written action of the Directors may be executed
in counterparts, and may be given and received by the Company and any or all of
the Directors by any form of electronic transmission as provided in Section
13.1.
 
4.5         Meetings of Directors; Place of Meetings. The Directors shall meet
within forty-five days of the date of each annual meeting of the Members for the
purpose of the designation and election of officers, the establishment of any
committees and the transaction of such other business as is determined by the
Directors. Notice of such annual meeting of the Directors shall be given as
provided below for special meetings of the Directors.
 
Regular meetings of the Directors shall be held at such place and at such times
as the Directors may fix and determine from time to time. No notice shall be
required for any such regular meeting of the Directors.
 
Special meetings of the Directors shall be held whenever called by the Chairman,
the President or by any three or more of the Directors at the time being in
office. Notice of each special meeting shall be given to each Director at least
forty eight (48) hours before the date on which the meeting is to be held. Each 
notice  shall  state  the  date,  time  and  place  of  the meeting. Unless
otherwise stated in the notice thereof, any and all business may be transacted
at a special meeting.
 
At any meeting at which every Director is present, even without any notice, any
business may be transacted.
 
A Director may waive any notice required by the Iowa Act or this Agreement if
the waiver is in writing and is signed by the Director, and whether before or
after the date and time stated in such notice. A waiver of notice shall be
equivalent to notice in due time as required by the Iowa Act or this Agreement.
The attendance of a Director at, or participation in, a meeting shall constitute
a waiver of notice of such meeting and of objection to consideration of a
particular matter at the meeting that is not within the purpose or purposes
described in the meeting notice, unless the Director, at the beginning of the
meeting or promptly upon arrival, objects to holding the meeting or transacting
business at the meeting and does not thereafter vote for or assent to action
taken at the meeting.
 
11

--------------------------------------------------------------------------------


A Director who is present at a meeting of the Directors at which action on any
matter is taken shall be presumed to have assented to the action taken unless
the Director's dissent is entered in the minutes of the meeting or unless the
Director files a written dissent to the action with the individual acting as the
secretary of the meeting before the adjournment thereof or forwards such dissent
by registered or certified mail to the Chairman, the President, the Secretary or
the other Directors within one day after the date of the adjournment of the
meeting. No right to dissent shall be available, however, to a Director who
voted in favor of the action in question.
 
The Directors may hold meetings of the Directors at such place or places, either
within or without the State of Iowa, as the Directors may from time to time
determine. If no designation of the place for a meeting of the Directors is
made, the place of the meeting shall be the principal office of the Company in
the State of Iowa.


The Directors may hold any meeting, and a Director may participate in any
meeting, by any means of communication, including telephone or video conference
call or other telecommunications equipment or methods, by means of which all of
the Directors participating in the meeting can simultaneously hear each other
during the meeting. A Director participating in a meeting by any such means or
methods is deemed to be in attendance at, and present in person at, the meeting.
 
At all meetings of the Directors, the Chairman, or in the absence of the
Chairman, the Vice Chairman, or in the absence of the Vice Chairman, the
individual designated by the vote of a majority of the total number of Directors
then in office, shall preside over and act as chairperson of the meeting. At all
meetings of the Directors, the Secretary, or in the absence of the Secretary,
the individual designated by the vote of a majority of the total number of
Directors then in office, shall act as secretary for the meeting. All business
to be transacted at meetings of the Directors shall be transacted in such order
and with such procedures as the chairperson of the meeting shall determine.


The Directors may adopt rules and regulations for the conduct of the meetings of
the Directors and the management of the Company, so long as such rules and
regulations are not inconsistent with the Certificate of Organization, this
Agreement or the Iowa Act.


4.6        No Liability. A Director does not guarantee the return of any
Member's Contribution or Capital Account, any Distributions to the Members or a
profit for the Members from the operations of the Company. A Director is not
personally liable for any of the acts or omissions of the Company, or for any
debts, losses, liabilities, duties or obligations of the Company, whether
arising in contract, tort or otherwise.
 


4.7         Directors Have No Exclusive Duty to Company. Subject to Section 11.1
and except as may be provided in another agreement between the Company and the
Director in question, a Director shall not be required to manage the Company as
his or her sole and exclusive function, and a Director may have other business
interests and may engage in other activities in addition to those relating to
the Company. Neither the Company nor any Member shall have any right by virtue
of this Agreement to share or participate in any other interests or activities
of any Director or to the income, proceeds or other benefits derived therefrom.


4.8        Resignation. Any Director may resign at any time by giving written
notice to the Chairman, the President, the Secretary, or any two of the other
Directors. The resignation of a Director shall be effective when the notice is
received by the Chairman, the President, the Secretary or any other Director, as
the case may be, or at such later time as may be specified in the notice; and,
unless otherwise specified in the notice, the acceptance of a resignation shall
not be necessary to make it effective.
 
12

--------------------------------------------------------------------------------


4.9         Removal. An Elected Director may be removed at any time, with or
without cause, but only by the holders of a majority of the holders of the
Common and Class B Units, voting as a class.  A Class A Director may be removed
at any time, with or without cause, by the majority vote of the holders of the
Class A Units.
 
4.10       Vacancy. Any vacancy occurring for any reason in an Elected Director
position (including through an increase in the number of Elected Directors or
the death, removal or resignation of any Elected Director) may be filled by
either the remaining Elected Directors or by the holders of a majority of the
Common and Class B Units, voting as a class, except that only the holders of a
majority of the Common and Class B Units, voting as a class, may fill a vacancy
occurring because of the removal of a Director by such holders. If the Elected
Directors remaining in office constitute fewer than a quorum of the Elected
Directors, the Elected Directors may fill such vacancy by the affirmative vote
of a majority of the Elected Directors remaining in office.


Any vacancy occurring for any reason in a Class A Director position (including
the death, removal or resignation of a Class A Director) may be filled only by
the Class A Members.


In the event of a vacancy occurring by reason of an increase by the Members in
the number of Elected Directors, the Directors shall designate the class of the
Elected Directors to which such additional position shall be assigned, but with
each class to be as nearly equal in number as possible following such increase
in the number of the Directors.


An individual elected by the Directors to fill a vacancy in an Elected Director
position shall continue to serve as an Elected Director only until the next
annual meeting of the Members, at which time the Members shall elect an
individual to such Elected Director position, who shall serve for the remainder
of the unexpired term of such Elected Director position and until his or her
successor shall have been elected, or until his or her death or resignation or
removal in accordance with, respectively, Section 4.8 or Section 4.9. An
individual elected by the Members to fill a vacancy shall continue to serve as
an Elected Director for the remainder of the unexpired term of such Elected
Director position and until his or her successor shall have been elected, or
until his or her death or resignation or removal in accordance with,
respectively, Section 4.8 or Section 4.9.
 
4.11       Salary and Other Compensation. Subject only to Section 4.16(e), the
salaries, fees, benefits, reimbursements and all other compensation payable to
the Directors and to the officers of the Company, in their capacity as Directors
and officers, shall be fixed from time to time by the Directors, including with
respect to meeting and committee fees. No Director or officer of the Company
shall be prevented from receiving any salary, fees, benefits, reimbursements or
other compensation by reason of the fact, without limitation, that the Director
or officer is also a Member or is affiliated with any Member.
 
4.12       Officers. The officers of the Company shall be a Chairman, a Vice
Chairman, a President, one or more Vice Presidents (the number thereof to be
determined by the Directors), a Secretary, a Chief Financial Officer, a
Treasurer and such other officers as may from time to time be designated and
elected by the Directors. One individual may hold the offices and perform the
duties of any two or more of said offices. No officer is required to be a
Director, a Member, an employee of the Company or a resident of the State of
Iowa. The Directors may delegate the powers or duties of any officer to any
other officer or agent, notwithstanding any provision of this Agreement, and the
Directors may leave any office unfilled for any such period of time as the
Directors may determine from time to time, except the offices of President,
Chief Financial Officer and Secretary.
 
13

--------------------------------------------------------------------------------


The officers of the Company shall be elected annually by the Directors at the
annual meeting of the Directors. Each officer shall hold office until the next
succeeding annual meeting of the Directors and until his or her successor shall
have been elected, or until his or her death or resignation or removal in
accordance with this Agreement.


An officer may resign at any time by delivering written notice to the Chairman,
the President, the Secretary or any two of the Directors. The resignation of an
officer shall be effective when the notice is received by the Chairman, the
President, the Secretary or any Director, as the case may be, or at such later
time as may be specified in the notice, and, unless otherwise specified in the
notice, the acceptance of a resignation shall not be necessary to make it
effective. Any officer may be removed by the Directors at any time, with or
without cause, for any reason or for no reason, but such removal shall be
without prejudice to the contract rights, if any, of the individual so removed.
The election of an officer does not itself create contract rights in favor of
the officer.
 
The Chairman shall, if present at the meeting in question, preside over and act
as chairperson of all meetings of the Members and all meetings of the Directors.
The Chairman shall have authority to sign, execute and acknowledge all
contracts, checks, deeds, mortgages, bonds, leases or other obligations on
behalf of the Company which shall be authorized by the Directors, and the
Chairman may sign, along with the Secretary, certificates for Units. The
Chairman shall be subject to the control of the Directors and shall keep the
Directors fully informed and shall freely consult with the Directors concerning
the business of the Company. The Chairman shall also perform all duties as may
from time to time be assigned to the Chairman by the Directors.
 
The Vice Chairman shall perform the duties of the Chairman in the absence of the
Chairman or in the event of the death, inability or refusal to act of the
Chairman, and, when so acting, shall have all of the powers of, and shall be
subject to all the restrictions upon, the Chairman. The Vice Chairman shall also
perform all duties as may from time to time be assigned to the Vice Chairman by
the Chairman, the President or the Directors.
 
The President shall, subject to the control of the Directors, have general
charge of and direct the operations of the Company and shall be the chief
executive officer of the Company. The President shall keep the Directors fully
informed and shall freely consult with the Directors concerning the business of
the Company in his or her charge. The President shall have authority to sign,
execute and acknowledge all contracts, checks, deeds, mortgages, bonds, leases
or other obligations on behalf of the Company as the President deems necessary
or appropriate to or for the course of the Company's regular business or which
shall be authorized by the Directors, and the President may sign,  along with
the Secretary, certificates for Units. The President may sign, in the name of
the Company, all reports and all other documents or instruments which are
necessary or appropriate to or for the Company's business. The President shall
also perform all duties as may from time to time be assigned to the President by
the Directors.
 
In the absence of the President or in the event of the death, inability or
refusal to act of the President, the Vice President (or in the event there is
more than one Vice President, the Vice Presidents in the order designated at the
time of their election, or in the absence of any designation, the senior Vice
President in length of service) shall perform the duties of the President, and,
when so acting, shall have all the powers of, and shall be subject to all the
restrictions upon, the President. A Vice President shall also perform all duties
as may from time to time be assigned to such Vice President by the President or
the Directors.
 
14

--------------------------------------------------------------------------------


The Secretary shall (i) if present at the meeting in question, act as secretary
for and keep minutes of all meetings of the Members and all meetings of the
Directors; (ii) authenticate records of the Company and attend to giving and
serving all notices of the Company as provided by this Agreement or as required
by applicable law; (iii) be custodian of the seal, if any, of the Company and of
such books, records and papers as the Directors or the Chairman or the President
may direct; (iv) sign, along with the Chairman or the President, certificates
for Units; (v) keep a record showing the names of all Persons who are Members,
their mailing and e-mail addresses as furnished by each Member, the class and
number of Units held by them and the certificates representing such Units; and
(vi) in general, perform all duties incident to the office of Secretary and all
duties as may from time to time be assigned to the Secretary by the President or
the Directors.
 
The Chief Financial Officer shall be the chief financial officer of the Company,
and shall (i) have custody of and be responsible for all moneys and securities
of the Company; (ii) keep full and accurate records and accounts in books
belonging to the Company, showing the transactions of the Company, its accounts,
liabilities and financial condition and shall endeavor to assure that all
expenditures are duly authorized and are evidenced by proper receipts and
vouchers; (iii) deposit in the name of the Company in such depository or
depositories as are approved by the President or the Company, all moneys that
may come into the Chief Financial Officer's hands for the Company's account;
(iv) prepare or cause to be prepared such financial statements as are directed
by the President or by the Directors; and (v) in general, perform all duties as
may from time to time be assigned to the Chief Financial Officer by the
President or the Directors.
 
The Treasurer shall perform the duties of the Chief Financial Officer in the
absence of the Chief Financial Officer or in the event of the death, inability
or refusal to act of the Chief Financial Officer, and, when so acting, shall
have all the powers of, and shall be subject to all the restrictions upon, the
Chief Financial Officer. The Treasurer shall also perform all duties as may from
time to time be assigned to the Treasurer by the Chief Financial Officer, the
President or the Directors.
 
The Directors also have the power to appoint any individual to act as assistant
to any officer, or to perform the duties of any officer, whenever for any reason
it is impracticable for such officer to act personally, and such assistant or
acting officer shall have the power to perform all the duties of the office to
which he or she is so appointed to be assistant, or as to which he or she is so
appointed to act, except as such power may be otherwise defined or restricted by
the Directors.
 
4.13       Committees. The Directors may, but are not required to, from time to
time establish one or more committees, including an executive committee, an
audit committee, a compensation committee and a nominations committee, with each
committee to consist of two or more Directors appointed by the Directors. Any
committee shall serve at the will of the Directors. Each committee shall have
the powers and duties delegated to it by the Directors. The Directors may
appoint one or more Directors as alternative members of any committee who may
take the place of any absent member or members of the committee at any meetings
of the committee, upon request by the Chairman, the President or the chairperson
of the committee. Each committee may establish a charter or other rules
governing the conduct of its activities, but any such charter or rules, and any
amendments or other changes thereto from time to time, must be approved by the
Directors.
 
A committee shall in no event, however, have the authority to: (i) authorize
Distributions by the Company; (ii) approve or propose to the Members any action
that this Agreement requires be approved by the Members; (iii) fill vacancies in
the Directors or on any of the committees established by the Directors; (iv)
amend the Certificate of Organization or this Agreement; (v) authorize or
approve the acquisition of any Units by the Company; or (vi) authorize or
approve the issuance or sale of, or contract for the sale of, any Units or any
debt or other securities of the Company.
 
15

--------------------------------------------------------------------------------


4.14      Execution of Documents. The Directors may authorize any one or more
Directors or officers of the Company to negotiate, execute and/or deliver any
agreements, documents or instruments of whatever type or nature whatsoever in
the name of and on behalf of the Company, and such authority may be general or
confined to specific transactions or instances.


4.15       Right of Directors to Information. On reasonable notice, a Director
may inspect and copy during regular business hours, at a reasonable location
specified by the Company, any record maintained by the Company regarding the
Company's activities, financial condition, and other circumstances, to the
extent the information is material to the Director's rights and duties under
this Agreement or the Iowa Act.
 
The Company shall furnish or make available to each Director all of the
following:
 
(a)          Without demand, any information concerning the Company's
activities, financial condition, and other circumstances which the Company knows
and is material to the proper exercise of the Director's rights and duties under
this Agreement or the Iowa Act, except to the extent the Company can establish
that the Company reasonably believes that the Director already knows the
information; and
 
(b)          On demand, any other information concerning the Company's
activities, financial condition, and other circumstances, except to the extent
the demand or information demanded is unreasonable or otherwise improper under
the circumstances.
 
The duty to furnish information under this paragraph also applies to each
Director to the extent the Director knows any of the information described in
this paragraph.
 
4.16       Member Action Required. Notwithstanding anything in this Agreement
which may appear to be to the contrary, including Section 4.1, and subject in
all respects to Section 4.17 and Section 4.18, the Company shall not take, or
cause to be taken, any of the following acts or matters without the vote of the
Members taken or otherwise obtained in accordance with Article 6:
 
(a)         the sale, lease, exchange or other transfer or disposition of all or
substantially all of the assets of the Company, other than by or pursuant to the
granting or entering into of, or the enforcement of any rights or remedies
under, any mortgage, deed of trust, pledge, security interest or other form of
security or collateral agreement, document, instrument or transaction;
 
(b)          the merger of the Company with or into another Person under the
Iowa Act, the conversion of the Company into another form of entity under the
Iowa Act, or the domestication of the Company into a foreign limited liability
company;
 
(c)          the dissolution of the Company;
 
(d)         the amendment or restatement of the Certificate of Organization or
this Agreement, except that the vote of the Members under this Section 4.16(d)
shall not be required to (i) change the name, the registered office and/or the
registered agent of the Company, (ii) implement any change to this Agreement
which the Directors are permitted to make to this Agreement without a vote of
the Members under this Section 4.16, and (iii) amend and restate this Agreement
to reflect any changes approved by the Members or Directors.


16

--------------------------------------------------------------------------------


(e)          the issuance of any Units to any Director or any officer of the
Company in the individual's capacity as a Director or officer;
 
(f)          any act or matter for which the vote of the Members is
affirmatively and expressly required by any other Section of this Agreement,
including as required by Sections  4.9, 4.10 and 10.1(b); or


(g)        any act or matter, if any, for which the vote of the Members is
affirmatively and expressly required by the Iowa Act and the Iowa Act
affirmatively and expressly provides that such voting requirement cannot be
varied, waived or altered notwithstanding the express intent, desire and
agreement of the Members that the only acts and matters upon which the Members
have the right to vote, and which must be voted upon or otherwise approved by
the Members, are those which are expressly required by subparagraphs (a) through
(g) of this Section.
 
This Section supersedes and overrides any provisions of the Iowa Act that might
grant the Members the right to vote on any other acts or matters or that
otherwise conflict with, or are inconsistent with, this Section, including
Sections 489.401 (4)(c), 489.407(3)(d) and (e), 489.1003, 489.1007 and 489.1011
of the Iowa Act.
 
4.17       Class A Member Approval Rights.  Notwithstanding anything in this
Agreement which may appear to be to the contrary, including Section 4.1, and in
addition to the approval rights of the Members under Section 4.16, the Company
shall not take, or cause to be taken, any of the following acts or matters
without the approval of the holders of a majority of the Class A Units obtained
in accordance with Article 6:
 


(a)
amend, alter or repeal any provision of the Certificate of Organization or
Operating Agreement of the Company in a manner that adversely alter the rights,
preferences, privileges or powers of, or restrictions on, the Class A Units;

 


(b)
create, or authorize the creation of, or issue or obligate itself to issue, any
additional class or series of membership units unless the same ranks junior to
the Class A Units with respect to the distribution of assets on the liquidation,
dissolution or winding up of the Company, the payment of dividends and rights of
redemption;

 


(c)
enter into or effect any transaction or series of related transactions involving
a Deemed Liquidation Event (as defined under Section 10.3), or the purchase,
lease, license, exchange or other acquisition (including by merger,
consolidation, sale of stock or sale of assets) of any assets and/or equity
interests of any other  entity which is outside the ordinary course of business;

 


(d)
purchase or redeem any Units other than repurchases of Common Units from former
employees, officers, directors, consultants or other persons who performed
services for the Company or any subsidiary in connection with the cessation of
such employment or service pursuant to membership unit restriction agreements
approved by the Directors;

 


(e)
pay or declare any distribution with respect to any Units of the Company prior
to the Class A Units, other than distributions as expressly authorized in this
Agreement;

 
17

--------------------------------------------------------------------------------




(f)
create, or authorize the creation of, or issue, or authorize the issuance of any
debt security or create any lien or security interest (except for purchase money
liens or statutory liens of landlords, mechanics, materialmen, workmen,
warehousemen and other similar persons arising or incurred in the ordinary
course of business) or incur other indebtedness for borrowed money, including
but not limited to obligations and contingent obligations under guarantees, or
permit any subsidiary to take any such action with respect to any debt security
lien, security interest or other indebtedness for borrowed money, if the
aggregate indebtedness of the Company and its subsidiaries for borrowed money
following such action would exceed Twenty-Five Million Dollars ($25,000,000);

 


(g)
create, or hold an equity interest in, any subsidiary that is not wholly owned
(either directly or through one or more other subsidiaries) by the Company, or
permit any subsidiary to create, or authorize the creation of, or issue or
obligate itself to issue, any class or series of equity interests, or sell,
transfer or otherwise dispose of any equity interest of any direct or indirect
subsidiary of the Company, or permit any direct or indirect subsidiary to sell,
lease, transfer, exclusively license or otherwise dispose (in a single
transaction or series of related transactions) of all or substantially all of
the assets of such subsidiary;

 


(h)
increase or decrease the authorized number of Directors;

 


(i)
make any material change to the nature of the business conducted by the Company;
or

 


(j)
liquidate, dissolve or wind-up the business and affairs of the Company or
consent to any of the foregoing.

 
4.18      Class B Member Approval Rights.  Notwithstanding anything in this
Agreement which may appear to be to the contrary, including Section 4.1, and in
addition to the approval rights of the Members under Section 4.16 and Class A
Members under Section 4.17, the Company shall not take, or cause to be taken,
any of the following acts or matters without the approval of the holders of a
majority of the Class B Units obtained in accordance with Article 6:


(a)           amend, alter or repeal any provision of the Certificate of
Organization or Operating Agreement of the Company in a manner that adversely
alters the rights, preferences, privileges or powers of, or restrictions on, the
Class B Units.


4.19       Directors are Synonymous with Managers. The Directors are synonymous
with, and shall be deemed for all purposes to be the same as, "managers" for
purposes of the Iowa Act, the Certificate of Organization and this Agreement.
The Directors may sign any and all agreements, documents or instruments
utilizing the title of either "Director" or "Manager". Without limiting the
generality of the foregoing, the Directors may be referred to as "directors" or
"managers" in any reports or other documents required to be filed by the Company
or any Director with any governmental or regulatory authority, including the
Securities and Exchange Commission.
 
ARTICLE 5
RIGHTS AND DUTIES OF MEMBERS
 
5.1        No Liability. A Member does not guarantee the return of any Member's
Contribution or Capital Account, any Distributions to the Members, or a profit
for the Members from the operations of the Company. A Member is not personally
liable for any of the acts or omissions of the Company, or for any debts,
losses, liabilities, duties or obligations of the Company, whether arising in
contract, tort or otherwise, except only to the extent of any unpaid
Contribution of the Member to the Company.
 
5.2         Members Have No Exclusive Duty to Company. Except only as may be
provided in another agreement between the Company and the Member in question, a
Member may have other business interests and may engage in other activities in
addition to those relating to the Company. Neither the Company nor any Member
shall have any right by virtue of this Agreement to share or participate in any
other interests or activities of any Member or to the income, proceeds or other
benefits derived therefrom.
 
18

--------------------------------------------------------------------------------


5.3       Right of Members to Information. During regular business hours and at
a reasonable location specified by the Company, a Member may obtain from the
Company and inspect and copy full information regarding the activities,
financial condition, and other circumstances of the Company as is just and
reasonable if all of the following apply:
 
(a)          The Member seeks the information for a purpose material to the
Member's interest as a member of the Company;
 
(b)         The Member makes a demand in a Record that is received by the
Company, describing with reasonable particularity the information sought and the
purpose for seeking the information; and
 
(c)          The information sought is directly connected to the Member's
purpose.
 
Within ten days after receiving a demand pursuant to the preceding paragraph,
the Company shall in a Record inform the Member that made the demand of all of
the following:
 
(a)          The information that the Company will provide in response to the
demand, if any, and when and where the Company will provide the information; and
 
(b)          If the Company declines to provide any demanded information, the
Company's reasons for declining.
 
The Company shall, without demand, provide or make available to the Members all
information that is known to the Company and that is material to the Members'
decision on any Voting Matter (as that term is defined below), except to the
extent the Company can establish that the Company reasonably believes that the
Member in question or the Members as a whole already know the information. The
information shall be provided by such method or methods as are determined by the
Directors, the Chairman or the President, which may include providing the
information (i) along with the notice of the meeting at which the Voting Matter
shall be acted upon; (ii) if the Voting Matter is to be acted upon by written
consent or written action, along with such written consent or written action;
(iii) at the meeting at which the Voting Matter is acted upon; or (iv) any
combination of the foregoing. For purposes of determining what information is
"known" to the Company, the determination shall in all events be limited to the
actual knowledge of the Directors and the Chairman, the President and the Chief
Financial Officer of the Company, and shall also be further limited as the
Directors may otherwise determine to be reasonable under the particular facts
and circumstances in question. The determination of what information is
"material" shall in all events be considered based only upon the relevance of
the particular information to, and possible effect on, the particular Voting
Matter in question and from the perspective of the Company as a whole and a
reasonable Person, and not based upon any particular Member or particular facts
or circumstances of any Member. The Directors may also consider any other
relevant facts and circumstances regarding what information should be provided
to the Members with respect to any particular Voting Matter, including any
prohibitions, restrictions or conditions imposed under any confidentiality
covenants or any applicable law, rule, regulation or order. With respect to each
class of Units, the term "Voting Matter" means any matter that is required to be
submitted to the Members holdings such class of Units under Section 4.16 (all
Units), 4.17 (Class A Units), and 4.18 (Class B Units). This paragraph is
intended to limit the Company's obligations under Section 489.410(2)(d) of the
Iowa Act to providing information only with respect to Voting Matters.
 
19

--------------------------------------------------------------------------------


On 30 days demand made in a Record received by the Company, a Person who was
formerly a member of the Company (a "Former Member") may have access to
information to which the Former Member was entitled while the Former Member was
a member of the Company if the information pertains to the period during which
the Former Member was a member of the Company, the Former Member seeks the
information in good faith, and the Former Member also satisfies all of the
requirements otherwise imposed on a Member pursuant to the  first  paragraph 
of,  and  otherwise  by,  this Section. Within 20 days after receiving a demand
pursuant to this paragraph, the Company shall in a Record inform the Former
Member that made the demand of all of the following:
 


(a)
The information that the Company will provide in response to the demand, if any,
and when and where the Company will provide the information; and

 


(b)
If the Company declines to provide any demanded information, the Company's
reasons for declining.

 
A Member or Former Member may exercise the Member's or Former Member's, as the
case may be, rights under this Section through an agent or, in the case of an
individual under legal disability, a legal representative. A deceased Member's
or Former Member's personal representative or other legal representative may
also exercise the rights of a member or former member, as the case may be, under
this Section for purposes of settling the estate of the deceased Member or
Former Member. All restrictions and conditions imposed by or pursuant to this
Section apply to any Member, Former Member or any agent or personal or legal
representative of any Member or Former Member who is  requesting  any
information pursuant to this Section.
 
The Company may in all events charge a Member, a Former Member or other
permitted Person that makes a demand under this Section the reasonable costs of
copying, limited to the costs of labor and material. A Member's and Former
Member's rights under this Section shall also be subject to any reasonable
restrictions and conditions on access to and use of information as the Company
may have in place from time to time or as may be deemed necessary or appropriate
by the Directors under the particular facts and circumstances in question,
including designating information as confidential and imposing security,
nondisclosure, confidentiality and safeguarding procedures and obligations on
the Member, Former Member or other recipient of the information.
 
The Company and the Members agree that all of the terms of this Section,
including all of the limitations and restrictions set forth in the third
paragraph, the preceding paragraph and otherwise in this Section, are
reasonable.
 
5.4         Communications With Directors; Advance Notice of Member Proposals
for Annual Meetings. Any Member desiring to send any communication to the
Directors may do so in writing by either delivering the writing to the Company's
principal office or by mailing the writing to that office, in either case, to
the attention of the President. The Company will provide a copy of each such
writing to each Director.
 
20

--------------------------------------------------------------------------------


In order for any proposal or other business to be properly brought before the
annual meeting of the Members by a Member outside of the processes of Rule 14a-8
of the regulations under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), (i) the Member must have given timely written notice (a "Member
Proposal Notice") of the proposal or other business (the "Member Proposal") to
the Secretary of the Company, and also timely provide the Company with all other
information as may be requested by the Company regarding the Member Proposal,
including all such information as may be necessary or appropriate in order for
the Company to confirm that the Member meets the Eligibility Condition (as that
term is defined below) or to comply with all applicable laws, rules and
regulations, including the Exchange Act and the rules and regulations
promulgated pursuant to the Exchange Act, (ii) the Member Proposal must contain
all of the information set forth below, and (iii) the Member in question must
have continuously held Units for at least one year by the date on which the
Company receives the Member Proposal Notice and the Member must continue to hold
Units through the date of the annual meeting in question (the "Eligibility
Condition"), and the Member Proposal Notice must include a written statement
that the Member intends to continue to hold Units through the date of the annual
meeting in question. No Member may submit more than one Member Proposal for any
annual meeting of the Members. In order for a Member Proposal Notice to be
timely given by the Member, the Member Proposal Notice must be received at the
principal office of the Company not less than 120 calendar days before the date
on which the Company mailed or otherwise released to the Members the proxy
statement for the previous year’s annual meeting of the Members; provided,
however, that if the Company did not hold an annual meeting of the Members in
the previous year, or if the date of the current year's annual meeting has been
changed by more than 30 days from the date of the previous year's annual
meeting, a Member Proposal Notice will be considered timely given by the Member
if the Member Proposal Notice is received at the principal office of the Company
not later than the close of business on the date which is the later of (i) 120
calendar days before the date of the current year's annual meeting, or (ii) 10
calendar days after the date on which public announcement of the date of the
current year's annual meeting is first made by the Company, which may include
setting forth such date in any filings made by the Company pursuant to the
Exchange Act. A Member Proposal Notice shall, at a minimum, set forth as to each
Member Proposal: (i) a description of the Member Proposal desired to be brought
before the annual meeting and the reasons for conducting such business at the
annual meeting; (ii) the name and address, as they appear in the Company’s
books, of the Member proposing the Member Proposal; (iii) the class and number
of Units which are beneficially owned by such Member, the period of time the
Member has beneficially owned those Units, and a statement that the Member
intends to continue to hold Units through the date of the annual meeting; (iv)
any material interest of the Member in the Member Proposal; and (v) all other
information that would be required to be provided by the Member pursuant to
Regulation 14A under the Exchange Act if the Member Proposal in question was
being submitted pursuant to Rule 14a-8 under the Exchange Act. The Company does
not have any obligation to include any Member Proposal in the proxy statement,
proxy or ballot or other proxy materials of the Company, and, notwithstanding
anything in the foregoing which may appear to be to the contrary, in order to
include information with respect to a Member proposal in the Company's proxy
statement and form of proxy for an annual meeting of the Members pursuant to
Rule 14a-8 under the Exchange Act, a Member must provide notice as required by,
and otherwise fully comply with, Rule 14a-8 and the other regulations
promulgated under the Exchange Act. The chairperson of the annual meeting of the
Members shall, if the facts warrant, determine and declare at the meeting that a
Member Proposal or other business was not properly brought before the meeting in
accordance with the provisions of this paragraph, and if the chairperson shall
so determine, the chairperson shall declare at the meeting that any such
proposal or business not properly brought before the meeting shall not be
transacted or otherwise presented to the Members.
 
5.5        No Dissociation or Withdrawal of a Member. A Member may not and does
not have the power or right to dissociate as a member of the Company or to
otherwise resign or withdraw from the Company prior to the dissolution and
winding up of the Company, for whatever reason, except only as may be otherwise
expressly provided in, and pursuant to the procedures set forth in, Article 9.
Without limiting the foregoing, the Company and the Members acknowledge and
agree that no Member has the power or right to dissociate or withdraw as a
member of the Company by express will under Section 489.601 of the Iowa Act or
in any of the circumstances described in Section 489.604 of the Iowa Act.
 
21

--------------------------------------------------------------------------------


No Member shall be dissociated as a member of the Company or otherwise cease to
be a Member because of the occurrence of any act or circumstance other than the
Assignment of all of the Member's Units in compliance with Article 9, including
because of the occurrence of any of the acts or circumstances specified in
Section 489.602 or Section 489.604 of the Iowa Act, and the Company and the
Members waive the applicability of Sections 489.602 and 489.604 of the Iowa Act
to the Company and the Members.
 
5.6        Member Authority Limited. A Member is not an agent of the Company for
the purpose of the Company's business, affairs or otherwise by reason of being a
Member, and unless otherwise affirmatively and expressly authorized in writing
by the Directors or by a properly authorized officer of the Company, no Member
has any right, power or authority to, and shall not, enter into any agreement,
document, instrument or transaction of whatever type or nature for or on behalf
of the Company, or otherwise obligate or bind the Company in any way or render
the Company liable for any purpose.
 
No Member may delegate to any Person the Member's rights and powers to manage
and control the business and affairs of the Company, except only with respect to
the giving of a proxy as provided in Section 6.9 and the election of the
Directors as provided in this Agreement.
 
ARTICLE 6
MEETINGS OF MEMBERS; MANNER OF ACTING OF MEMBERS


6.1         Annual and Special Meetings of the Members. An annual meeting of the
Members for the election of Directors (except as set forth on Appendix A) and
for the transaction of such other business as may properly come before the
meeting shall be held at such place, at such time and on such day in January,
February, March or April of each year as the Directors shall each year fix, or
at such other place, time or date as the Directors may fix and determine from
time to time.
 
Special meetings of the Members, for any purpose or purposes, may be called by
the Directors or by the Chairman or the President, and shall be called by or at
the direction of the Directors or the Chairman or the President upon the written
request of any Member or Members holding at least thirty percent (30%) of the
outstanding Units.


No matter shall be presented to the Members at any annual or special meeting of
the Members which has not been properly brought before the meeting in accordance
with this Agreement and applicable laws, rules and regulations.
 
6.2         Place of Meetings. The Directors, the Chairman or the President may
designate any place, either within or outside the State of Iowa, as the place of
meeting for the annual meeting or any special meeting of the Members or may
designate that the meeting shall not be held at any place but shall instead be
held solely by means of remote communication. If no designation is made by the
Directors or by the Chairman or the President, the place of meeting shall be the
principal office of the Company in the State of Iowa.
 
6.3         Notice of Meetings or of Action to be Taken Only by Ballot. Except
as provided in Sections 6.4, 6.10 and 6.12, written notice stating the place or
means of remote communication, day and hour of all meetings of the Members and
the purpose or purposes for which the meeting is called, shall be given to each
Member not less than five nor more than sixty days before the date of the
meeting, by or at the direction of the Directors, the Chairman or the President.
The notice shall be given as provided in Section 13.1.
 
22

--------------------------------------------------------------------------------


If the Directors determine that any matter or matters to be presented to the
vote of the Members shall be done and taken only by a written ballot, without
holding a meeting of the Members, notice of the matter or matters, along with
the ballot, shall be given to the Members not less than five nor more than
ninety days before the last date on which the Company will accept such ballot.
The notice shall be given as provided in Section 13.1.
 
6.4         Meeting of all Members. If all of the Members shall meet at any time
and place, either within or outside of the State of Iowa, and consent to the
holding of a meeting at such time and place, such meeting shall be valid without
call or notice, and at such meeting lawful action may be taken.
 
6.5         Record Date. The record date for the purpose of determining the
Members entitled to notice of or to vote at any meeting of the Members shall be
the date on which notice of the meeting is given to the Members, or if no notice
is required to be given of such meeting, the date of the meeting. A
determination of the Members entitled to notice of or to vote at any meeting of
the Members which has been made as provided in this Section shall also apply to
any adjournment of the meeting in question. If the Directors determine that any
matter or matters to be presented to the vote of the Members shall be done and
taken only by a written ballot, without holding a meeting of the Members, the
record date for the purpose of determining the Members entitled to notice of
such matter or matters and to vote by ballot on such matter or matters shall be
the date such notice and ballot are given to the Members.


6.6         Voting Rights of Members. Except as otherwise provided in this
Agreement (including Sections 4.2, 4.17, and 4.18), the Members shall have one
vote for each Unit held by them, and the Members shall be entitled to vote on
the acts, matters, decisions, questions or other determinations on which the
vote of the Members is expressly and affirmatively required by Section 4.16. A
Member abstaining on any vote or withholding the Member's vote shall be counted
present for quorum purposes, but the Units of the Member will not be counted as
votes cast for or against the act, matter, decision, question or other
determination in question.
 
This Section is intended to supersede and override, without limitation, Sections
489.401(4)(c), 489.407(3)(d) and (e), 489.1003, 489.1007 and 489.1011 of the
Iowa Act.
 
6.7         Quorum. The Members holding at least twenty-five percent (25%) of
the outstanding Units (which shall include Members holding at least twenty-five
percent (25%) of the outstanding Common and Class B Units, in the aggregate and,
with respect to any matter upon which the Class A Units are entitled to vote,
shall include Members holding at least twenty-five percent (25%) of the
outstanding Class A Units), represented in person or by proxy or written ballot
pursuant to Section 6.9, shall constitute a quorum at any meeting of the
Members. In the absence of a quorum at a meeting of the Members, the Members
holding at least a majority of the outstanding Units represented at the meeting
may adjourn the meeting from time to time without further notice. At any such
adjourned meeting at which a quorum shall be present or represented, any
business may be transacted which might have been transacted at the meeting as
originally noticed. The Units constituting at least twenty-five percent (25%) of
the outstanding Units of the respective class or classes and which are
represented by written ballots which have been timely and properly returned by
the Members shall constitute a quorum of the Members of the respective class or
classes for any matter or matters which are presented to the Members only by a
written ballot, without a meeting of the Members.
 
23

--------------------------------------------------------------------------------


6.8         Manner of Acting. Except as provided in Section 10., and subject to
Sections 4.17 and 4.18, and in the following paragraph in this Section with
respect to Elected Directors, the vote of the Members holding at least a
majority of the outstanding applicable Units eligible to vote and represented at
a meeting at which a quorum of the Members is present shall be the act of the
Members with respect to all votes, acts, matters, decisions, questions or other
determinations whatsoever to be taken or made by the Members under the
Certificate of Organization, this Agreement, the Iowa Act (including Sections
489.1003, 489.1007 and 489.1011 of the Iowa Act) or other applicable law, or
otherwise, including with respect to the acts and matters specified in Section
4.16, any modification to the range of the number of Elected Directors set forth
in Section 4.2, and the removal of an Elected Director under Section 4.9. 
Except as provided in the following paragraph in this Section with respect to
Elected Directors, and subject to Sections 4.17 and 4.18, if a quorum of the
Members has been obtained through the written ballots returned by the Members,
the vote of at least a majority of the outstanding applicable Units eligible to
vote which are represented by the written ballots which have been timely and
properly returned by the Members shall be the act of the Members with respect to
all votes, acts, matters, decisions, questions or other determinations
whatsoever which are presented to the Members only by written ballot, including
with respect to all of the matters listed in the preceding sentence. The Company
and the Members hereby acknowledge and agree for purposes of Section 489.1014 of
the Iowa Act that this Agreement provides for approval of a merger, conversion,
or domestication with the consent of fewer than all of the Members, and the
Members hereby affirmatively and expressly consent to such fact and this
sentence.
 
The Elected Directors shall be elected by a plurality of the votes cast by the
applicable Units eligible to vote at a meeting of the Members at which a quorum
is present, or, if the vote on the election of the Directors was taken only by a
written ballot, by a plurality of the votes cast by the applicable Units
eligible to vote represented by the written ballots and for which at least a
quorum of the Units was represented by such written ballots.  This paragraph
applies to the election of Elected Directors by the Members under both Section
4.2 and Section 4.10.
 
At all meetings of the Members, the Chairman, or in the absence of the Chairman,
the Vice Chairman, or in the absence of the Vice Chairman, the individual
designated by the vote of the Members holding at least a majority of the
outstanding Units represented at the meeting in question, shall preside over and
act as chairperson of the meeting. At all meetings of the Members, the
Secretary, or in the absence of the Secretary, the individual designated by the
chairperson of the meeting in question, shall act as secretary for the meeting.
 
The business at all meetings of the Members shall be transacted in such order
and with such procedures as the chairperson may from time to time determine.
 
The Directors may adopt rules and regulations for the conduct of the meetings of
the Members, so long as such rules and regulations are not inconsistent with the
Certificate of Organization, this Agreement, the Iowa Act or other applicable
law.
 
This Section supersedes and overrides any provisions of the Iowa Act which might
establish different approval percentages for the Members or that otherwise
conflict with, or are inconsistent with, this Section, including Sections
489.401(4)(c), 489.407(3)(d) and (e), 489.1003, 489.1007 and 489.1011 of the
Iowa Act.
 
6.9        Proxies; Voting by Ballots. At all meetings of the Members, a Member
may vote in person, or by means of remote communication, if the meeting is held
by such means, or by proxy executed in writing by the Member or by a duly
authorized attorney-in-fact of the Member. Any such proxy must be filed with the
Company before or at the time of the meeting. No proxy shall be valid after
eleven months from the date of its execution, unless otherwise expressly
provided in the proxy.
 
24

--------------------------------------------------------------------------------


The Directors may determine that the vote on any one or more matters to be voted
on by the Members may be taken only by a written ballot, without a meeting of
the Members, or may include the use of a written ballot as part of or in
connection with a meeting of the Members. The Directors may establish the form
of written ballot and all such methods, processes and procedures for the use of
written ballots as the Directors determine to be appropriate from time to time,
including for the return and delivery of written ballots to the Company, the
opening and tabulation of the results of the voting on matters voted upon by
written ballot, the revocation of a written ballot by a Member, and the period
of time during which the Company will accept the return of written ballots or
will allow the revocation of a written ballot.


A Member who is not present at a Member meeting but who has returned a written
ballot with respect to any matter which is presented to the Members at such
meeting shall be counted present for purposes of determining whether a quorum is
present to act on the matter, but shall not be counted present for purposes of
determining the presence of a quorum to transact any other business at the
Member meeting in question.
 
If a written ballot is properly completed and timely returned, the Units
represented by the written ballot will be voted in accordance with the
specifications provided in the written ballot.
 
No proposals may be made by any Member or any Director from the floor at any
meeting of the Members with respect to any matter which was presented to the
Members by written ballot pursuant to this Section, including to table any such
matter.
 
The use of a written ballot for any matter to be voted upon by the Members shall
not be deemed to be or constitute a solicitation of votes on behalf of the
Directors or to otherwise be a solicitation of votes or of a proxy on behalf of
any Person.
 
6.10       Action Without a Meeting; Meetings by Remote Communication. Any
action required or permitted to be taken at a meeting of the Members (whether an
annual or special meeting) may be taken without a meeting and without notice if
(i) the action is taken by the Members holding at least seventy-five percent
(75%) of the outstanding Units eligible to vote on the action, and (ii) one or
more written consents or written actions describing the action taken are signed
by such Members. Any such written consent or written action shall be effective
when the last such Member signs the written consent or written action, unless
the written consent or written action specifies a different effective date. The
record date for determining the Members entitled to take action without a
meeting shall be the date the first Member signs the written consent or written
action in question. Any such written consent or written action shall be placed
in the minute book of the Company or otherwise retained in the records of the
Company. The Company shall give notice of the taking of action without a meeting
by the Members by less than unanimous consent of the Members to each Member
eligible to vote on the action who did not sign the written consent or written
action in question, and which notice may be effectuated by giving a copy of such
written consent or written action to each such Member who did not sign the
written consent or written action. Any written consent or written action of the
Members may be executed in counterparts, and may be given and received by the
Company and any or all of the Members by any form of electronic transmission as
provided in Section 13.1.
 
25

--------------------------------------------------------------------------------


Any meeting of the Members may be held by, and any Member may participate in any
meeting by, any means of remote communication, including, without limitation,
telephone, video conference call, or other telecommunications equipment or
methods whether now existing or hereafter created, by means of which (a) the
Company can verify that each person so participating is a Member and (b) such
Member has a reasonable opportunity to participate in the meeting and to vote on
matters submitted to the Members, including an opportunity to communicate, and
to read or hear the proceedings of the meeting, substantially concurrently with
such proceedings. A Member participating in a meeting by any such means or
methods is deemed to be in attendance at and present “in person” at the meeting.
 
6.11       Member Representative. Any Member that is not an individual may, by
giving written notice to the Company, designate and appoint one or more
individuals to act as the representative of the Member for all purposes related
to the Company, including for purposes of participation of the Member in all
meetings of the Members, the voting of the Units of the Member, the execution of
any written consent or written action evidencing action of the Members taken
without a meeting, and the giving of a proxy by the Member. A Member may change
the identity of any of the Member's representatives at any time and from time to
time, but shall provide written notice thereof to the Chairman, the President or
the Secretary, with any such notice to only be effective upon receipt by the
Chairman, the President or the Secretary. Any action taken by any individual who
has been designated by a Member pursuant to this Section shall be binding upon
such Member and may be relied upon, and acted on, by the Company, the Directors
and all of the Members, without inquiry to, or confirmation from, such Member or
any other individual who has been designated by the Member pursuant to this
Section.
 
6.12       Waiver of Notice. A Member may waive any notice required by the Iowa
Act or this Agreement if the waiver is in writing and is signed by the Member,
and whether before or after the date and time stated in such notice. A waiver of
notice shall be equivalent to notice in due time as required by the Iowa Act or
this Agreement.
 
The attendance of a Member (in person, by means of remote communication, or by
proxy or written ballot pursuant to Section 6.9) at, or participation in, a
meeting shall constitute a waiver of notice of such meeting and of objection to
consideration of a particular matter at the meeting that is not within the
purpose or purposes described in the meeting notice, unless the Member, at the
beginning of the meeting or promptly upon arrival, objects to holding the
meeting or transacting business at the meeting and does not thereafter vote for
or assent to action taken at the meeting.
 
ARTICLE 7
CONTRIBUTIONS TO THE COMPANY, UNITS AND CAPITAL ACCOUNTS
 
7.1         Units; Issuance of Units.
 
(a)          Contributions.  Each Member's Contribution shall be represented by
Units, but the Directors may determine to issue Units to a Person without the
Person making a Contribution, or being obligated to make a Contribution, to the
Company.
 
An unlimited number of Units of any class are authorized.
 
The number of Units to be issued to any Additional Member and any Contribution
for such Units shall be determined by the Directors as provided in Section 9.4,
subject to Sections 4.16(e), 4.17(b) and 4.18.
 
The Directors shall also determine the number of Units, if any, which shall be
issued from time to time to any existing Member and any Contribution for any
such Units, subject to Sections 4.16(e), 4.17(b) and 4.18.
 
26

--------------------------------------------------------------------------------


No subsequent Contributions may be required of any Member unless otherwise
expressly agreed at the time of, or as imposed as a condition to, the issuance
of Units to the Member in question.
 
(b)          Preemptive Rights.  The Class A Member(s) shall have a preemptive
right to acquire a pro rata portion of: (i) any additional Units, regardless of
class, now or hereafter authorized, and (ii) any rights, options or warrants to
acquire Units and other securities of any nature that are or may become
convertible into Units (collectively "New Units") that the Company proposes to
issue to any Person; provided that such preemptive right shall not apply to the
issuance of up to 21,024 Class B Units in connection with an offering to
existing Common Members who meet the definition of an accredited investor to be
completed on or about May 1, 2020. For purposes of this Section 7.1(b), the “pro
rata portion” of additional Units shall be determined by a fraction, the
numerator of which is the number of outstanding Class A Units, and the
denominator of which is the total of outstanding Units (including Class A Units,
Class B Units and Common Units).  Except as set forth in this Section 7.1(b), no
Member shall have any preemptive, preferential or other right to acquire any
Units as the Directors (with Class A Unit approval as required by Section 4.17)
may from time to time determine to issue to any Person.
 

(c)
Classes of Units.    As of the date of this Agreement, the Company has three
classes of Units: Common Units, Class A Units, and Class B Units.



1.    Common Units.   Each Common Unit shall be entitled to one (1) vote on
matters with respect to which the Members holding Common Units are entitled to
vote.  All Units outstanding prior to the effective date of this Agreement shall
be “Common Units”.


2.    Class A Units.   Each Class A Unit shall be entitled to one (1) vote on
matters with respect to which the Members are entitled to vote, other than the
election of Elected Directors.  In addition, the Class A Units shall be entitled
to certain preferences and rights as expressly set forth in this Agreement.


3.    Class B Units.  Each Class B Unit shall be entitled to one (1) vote on
matters with respect to which the Members holding Class B Units are entitled to
vote.  In addition, the Class B Members shall be entitled to certain additional
rights as expressly set forth in this Agreement.


Additional and different classes or series of Units may be created and issued to
new or existing Members on such terms and conditions as the Directors may
determine, with the approval of the holders of the Class A Units as required
under Section 4.17 and the holders of the Class B units to the extent required
by Section 4.18.  Such additional and different classes or series of Units may
have different rights, powers and preferences (including, without limitation,
designation of Directors, voting rights and distribution preferences), which may
be different from or superior to those of existing Members.  In the event of
creation of such additional classes or series of Units (with the approval of the
holders of the Class A Units, and the holders of the Class B units to the extent
required by Section 4.18), the Company’s Unit records shall be updated as
necessary by the Directors to reflect such Units and the Directors shall amend
this Agreement, and the Members hereby consent to the amendment hereof, to
reflect (a) the sale of additional Units with such terms as the Directors shall
deem appropriate, (b) the admission of the additional Members.
 
27

--------------------------------------------------------------------------------


7.2         Liability for Contributions. Unless otherwise expressly agreed by
the Company at the time of the acceptance of a Member's offer or subscription to
purchase Units or as may be otherwise expressly agreed by the Company at any
time thereafter, a Member's obligation to make a Contribution to the Company is
not excused by the Member's death, disability, or other inability to perform
personally, and if a Member does not make a required Contribution, the Member or
the Member's estate shall be obligated, at the option of the Company, to
contribute money equal to the value of the part of the Contribution which has
not been made.


The Company shall also have the authority to enter into an agreement with any
Member that includes specified penalties for, or specified consequences of, the
failure of the Member to make a required Contribution to the Company. The
penalties or consequences may include reducing or eliminating the defaulting
Member's proportionate interest in the Company, subordinating the Member's Units
and related interest to those of the other Members, a forced sale of the
Member's Units, forfeiture of the Member's Units, the lending by other Members
of the amount necessary to meet the Member's commitment, a fixing of the value
of the Member's Units by appraisal or by formula, and the redemption or sale of
the Member's Units at such value.
 
This Section is not intended to, and does not, limit any of the rights and
remedies which are available to the Company under this Agreement or at law, in
equity, or otherwise, by reason of a Member's failure to timely and fully make a
required Contribution to the Company.
 
7.3         Capital Accounts.
 
(a)        A separate Capital Account will be maintained for each Member. Each
Member's Capital Account will be increased by (i) the amount of money
contributed by such Member to the Company; (ii) the Gross Asset Value (as
defined in Section 7.6) of property contributed by such Member to the Company
(net of liabilities secured by such contributed property that the Company is
considered to assume or take subject to under Section 752 of the Code); and
(iii) the amount of Net Profits allocated to such Member. Each Member's Capital
Account will be decreased by (i) the amount of money distributed to such Member
by the Company; (ii) the Gross Asset Value of property distributed to such
Member by the Company (net of liabilities secured by such distributed property
that such Member is considered to assume or take subject to under Section 752 of
the Code); (iii) the amount of Net Losses allocated to such Member; and (iv) the
Member's share of expenditures described in Section 705(a)(2)(B) of the Code,
unless such expenditures have already been deducted in determining Net Profits
or Net Losses, as the case may be.
 
(b)         In the event of a permitted Assignment of a Unit, the Capital
Account of the assignor shall become the Capital Account of the assignee to the
extent the Capital Account relates to the Unit which has been Assigned, but
subject to Section 9.5.
 
(c)         The manner in which Capital Accounts are to be maintained pursuant
to this Section is intended, and shall be construed, so as to comply with the
requirements of Section 704(b) of the Code and the Treasury Regulations
promulgated thereunder, and in the event there exists any inconsistency, the
Code and said Treasury Regulations shall control.
 
(d)         Upon liquidation of the Company or any Deemed Liquidation Event,
Distributions will be made to the Members in accordance with Section 10.2.


28

--------------------------------------------------------------------------------


7.4         No Priority on Return of Capital. Except as may be expressly
provided with respect to any class or series of Units established hereunder, no
Member shall have priority over any other Member as to the return of
Contributions or Capital Accounts or as to Net Profits, Net Losses or
Distributions. This Section shall not, however, apply to loans (as distinguished
from Contributions) which a Member has made to the Company.


7.5        No Demand of Member Capital. A Member shall not be entitled to demand
or receive from the Company the return of the Member's Contribution or Capital
Account, or the liquidation of the Member's Units, until the Company is
dissolved in accordance with this Agreement.
 
7.6         Gross Asset Value. The term "Gross Asset Value" means, with respect
to any asset, the asset's adjusted basis for federal income tax purposes, except
as follows:


(a)          The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as determined
by the Directors.
 
(b)         The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by the Directors,
as of the following times or such other times as permitted by the Treasury
Regulations: (i) the acquisition of a Unit or Units by any Additional Member or
any existing Member in exchange for more than a de minimis Contribution; (ii)
the distribution by the Company to a Member of more than a de minimis amount of
property as consideration for a Unit; and (iii) the liquidation of the Company
within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations;
provided, however, that adjustments pursuant to the preceding clauses (i) and
(ii) shall be made only if the Directors determine that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Members.
 
(c)          The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of Distribution, as determined by the Directors.
 
(d)         The Gross Asset Values of Company assets shall be increased or
decreased, as the case may be, to reflect any adjustments to the adjusted basis
of such assets pursuant to Section 734(b) or Section 743(b) of the Code, but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Section 1.704-1(b)(2)(iv)(m) of the Treasury
Regulations; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this subparagraph (d) to the extent that the Directors determine
that an adjustment pursuant to subparagraph (b) immediately above is necessary
or appropriate in connection with a transaction that would otherwise result in
an adjustment pursuant to this subparagraph (d).
 
(e)         Notwithstanding anything in this Agreement which may appear to be to
the contrary, if the Gross Asset Value of any asset differs from its adjusted
tax basis for federal income tax purposes at the beginning of any Fiscal Year,
then the depreciation for such asset shall, for purposes of determining each
Member's Capital Account, be determined in accordance with its Gross Asset Value
and not its adjusted tax basis, and the Gross Asset Value of such asset shall be
adjusted to account for such depreciation.
 
7.7        Units May Be Referred to as Stock, Shares or Securities. The Units
may be referred to as "stock", "shares", "securities" or other terms in any
reports or other documents required to be filed by the Company or any Member
with any governmental or regulatory authority, including the Securities and
Exchange Commission, if required by, or as may be necessary or appropriate in
order to be consistent with, any such report or document or any applicable law,
rule or regulation.
 
29

--------------------------------------------------------------------------------


7.8         Fractional Units. The Company may issue fractional Units, rounded to
the extent as determined by the Directors, to reflect the Contribution in
question. If a Member holds a fractional Unit, such Member shall have a vote
with respect thereto (if the right to vote with respect to the matter in
question is otherwise provided for in this Agreement) equal to the amount of
such fraction.
 
ARTICLE 8
ALLOCATIONS AND INCOME TAX; DISTRIBUTIONS
 
8.1         Allocations of Profits and Losses from Operations.
 
(a)         Except as may be otherwise required by Section 704(c) of the Code,
the Net Losses and the Net Profits of the Company for each Fiscal Year shall be
allocated among the Members pro rata, based upon the respective number of Units
held by the Members. Any credit available for income tax purposes shall also be
allocated among the Members pro rata, based upon the respective number of Units
held by the Members.
 
(b)         Notwithstanding subparagraph (a) immediately above, no loss shall be
allocated to a Member if such allocation would cause such Member's Adjusted
Capital Account to become negative or to increase the negative balance thereof.
 
(c)(1)     In the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Section 1.704-1(b)(2)(ii)(d)(4), (5)
or (6) of the Treasury Regulations, items of Company income and gain shall be
specially allocated to each such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, the deficit
balance of the Adjusted Capital Account of such Member as quickly as possible,
provided that an allocation pursuant to this subparagraph (c)(1) shall only be
made if and to the extent such Member would have a deficit balance in the
Member's Adjusted Capital Account after all other allocations provided for in
this Section 8.1 have been made as if this subparagraph (c)(1) were not  in 
this Agreement.
 
(2)         In the event any Member has a deficit Capital Account at the end of
any Fiscal Year which is in excess of the sum of (i) the amount such Member is
obligated to restore pursuant to any  provision  of  this Agreement, if any, and
(ii) the amount such Member is deemed to be obligated to restore pursuant to the
penultimate sentences of subparagraphs 1.704-2(g)(1) and 1.704-2(i)(5) of the
Treasury Regulations, each such Member shall be specially allocated items of
Company income and gain in the amount of such excess as quickly as possible,
provided that an allocation pursuant to this subparagraph (c)(2) shall be made
only if and to the extent that such Member would have a deficit Capital Account
in excess of such sum after all other allocations provided for in this Section
8.1 have been made as if subparagraph (c)(1) immediately above and this
subparagraph (c)(2) were not in this Agreement.


30

--------------------------------------------------------------------------------


(d)(1)    Except as otherwise provided in Section 1.704-2(f) of the  Treasury 
Regulations,  and notwithstanding any other provision of this Section 8.1, if
there is a net decrease in partnership minimum gain during any Fiscal Year, each
Member shall be specially allocated items of Company income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member's share of the net decrease in partnership  minimum  gain, 
determined  in  accordance  with   Section   1.704-2(g)   of   the   Treasury
Regulations. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Section 1.704-2(f)(6) and 1.704-2(j)(2) of the Treasury Regulations. This
subparagraph (d)(1) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(f) of the Treasury Regulations and shall be
interpreted consistently therewith.
 
(2)         Except as otherwise provided in Section 1.704-2(i)(4) of the
Treasury Regulations, and notwithstanding any other provision of this Section
8.1, if there is a net decrease in partner nonrecourse debt minimum gain
attributable to a partner nonrecourse debt during any Fiscal Year, each Member
who has a share of the partner nonrecourse debt minimum gain attributable to
such partner nonrecourse debt, determined in accordance with Section
1.704-2(i)(5) of the Treasury Regulations, shall be specially allocated items of
Company income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years) in an amount equal to such Member's share of the net decrease in
partner nonrecourse debt minimum gain attributable to such partner nonrecourse
debt, determined in accordance with Section 1.704-2(i)(4) of the Treasury
Regulations. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Treasury Regulations. This
subparagraph (d)(2) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(i)(4) of the Treasury Regulations and shall be
interpreted consistently therewith.
 
(3)         Nonrecourse deductions for any Fiscal Year shall be specially
allocated among the Members pro rata, based upon the respective number of Units
held by the Members.
 
(4)         Any partner nonrecourse deductions for any Fiscal Year shall be
specially allocated to the Member who bears the economic risk of loss with
respect to the partner nonrecourse debt to which such partner nonrecourse
deductions are attributable in accordance with Section 1.704-2(i)(1) of the
Treasury Regulations.
 
(e)         To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Section 734(b) or Section 743(b) of the Code is required,
pursuant to Section 1.704-1(b)(2)(iv)(m) of the Treasury Regulations, to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.
 
(f)          Notwithstanding any other provision of this Agreement, the
Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.
For purposes of applying the foregoing sentence, allocations pursuant to this
subparagraph (f) shall only be made with respect to allocations pursuant to
subparagraph (e) immediately above to the extent the Directors determine that
such allocations will otherwise be inconsistent with the economic agreement
among the Company and the Members as set out in this Agreement.
 
31

--------------------------------------------------------------------------------


(g)         The Directors shall have discretion, with respect to each Fiscal
Year, to (i) apply the provisions of subparagraph (f) immediately above in
whatever order is likely to minimize the economic distortions that might
otherwise result from the Regulatory Allocations, and (ii) divide all
allocations pursuant to subparagraph (f) immediately above among the Members in
a manner that is likely to minimize such economic distortions.
 
8.2         Distributions. All Distributions of cash or other property to the
Members shall be made to the Members pro rata, based upon the respective number
of Units held by the Members, except for (i) Distributions to the Members upon
the dissolution and winding up of the Company or any Deemed Liquidation Event,
which Distributions are governed by Section 10.2, and (ii) Distributions to a
Member pursuant to the Company's purchase or redemption of any of the Units of
such Member. All such Distributions shall only be made in such amounts and at
such times as are determined by the Directors from time to time, but subject to
Section 8.3. Without limiting the generality of the foregoing, the Directors
have the authority to make the determination of whether any Distribution that is
declared by the Directors shall be made in the form of cash, debt, property or
otherwise.
 
The record date for the determination of the Members entitled to receive a
Distribution shall be the date determined by the Directors, but in the absence
of the Directors specifying a record date for a Distribution, the date on which
the resolution declaring the Distribution to the Members is adopted by the
Directors shall be the record date for such Distribution.
 
All amounts withheld pursuant to the Code or any provisions of foreign, federal,
state or local tax law with respect to any payment or Distribution to any Member
from the Company shall be treated as amounts distributed to the relevant Member
pursuant to this Section.
 
Unless otherwise expressly provided by the Directors in connection with the
declaration of a Distribution under this Section, (i) if a Member becomes
entitled to a Distribution under this Section, the Member has the status of, and
is entitled to all remedies available to, a creditor of the Company with respect
to the Distribution; and (ii) the Company's indebtedness to a Member incurred by
reason of a Distribution under this Section is at parity with the Company's
indebtedness to the Company's general, unsecured creditors.
 
As provided above, this Section is not applicable to Distributions payable to
the Members upon the dissolution and winding up of the Company or any Deemed
Liquidation Event, which distributions are governed by Section 10.2.
 
8.3         Limitation Upon Distributions. A Distribution shall not be made to
any Member pursuant to Section 8.2 if after the Distribution any of the
following applies: (i) the Company would not be able to pay its debts as they
become due in the ordinary course of the Company's activities, or (ii) the
Company's total assets would be less than the sum of its total liabilities plus
the amount that would be needed, if any, if the Company were to be dissolved,
wound up and terminated at the time of the Distribution, to satisfy the
preferential rights upon dissolution, winding up and termination of any Members,
if any, whose preferential rights are superior to the rights of the Members
receiving the Distribution. A Distribution for purposes of this paragraph shall
not include, without limitation, amounts constituting reasonable compensation
for present or past services or reasonable payments made in the ordinary course
of business under a bona fide retirement plan or other benefits program.
 
32

--------------------------------------------------------------------------------


The effect of a Distribution for purposes of the preceding paragraph shall be
measured and determined as of the applicable date or time specified in the Iowa
Act, or if no such date or time is specified in the Iowa Act for the
Distribution in question, as of the date the Distribution is declared. The
Directors may base a determination that a Distribution is not prohibited under
this Section on any financial statements prepared on the basis of accounting
practices and principles that are reasonable in the circumstances or on a fair
valuation or other valuations or methods permitted by the Iowa Act or which are
otherwise reasonable under the circumstances.
 
8.4        Liability for Improper Distributions. A Director who consents to a
Distribution that was  made  in violation of Section 8.3, and in consenting to
such Distribution fails to comply with Section 11.1, shall only have liability
to the Company for the amount of such Distribution that exceeds the amount that
could have been distributed without the violation of Section 8.3, and only if,
and then only to the extent as is, expressly and affirmatively required by the
Iowa Act. A Member that receives a Distribution with actual knowledge that the
Distribution to the Member was made in violation of Section 8.3 shall only be
liable to the Company for the amount of such Distribution which exceeded the
amount that could have been properly paid under Section 8.3, and only if, and
then only to the extent as is, expressly  and affirmatively required by the Iowa
Act.
 
8.5         No Interest on Contributions. No Member shall be entitled to
interest on the Member's Contribution.
 
8.6         Loans to or Other Business With the Company. Nothing in this
Agreement shall prevent any Member from making secured or unsecured loans to the
Company or transacting any other business with the Company.
 
8.7         Returns and Other Elections. The Directors shall cause the
preparation and timely filing of all tax returns required to be filed by the
Company pursuant to the Code and all other tax returns deemed necessary and
required in each jurisdiction in which the Company does business.


All elections required or permitted to be made by the Company under federal,
state or foreign tax or other laws shall be made by the Directors, including the
following:
 
(a)          to the extent permitted by applicable law and regulations, to elect
to use an accelerated depreciation method on any depreciable unit of the assets
of the Company;


(b)         an election for the Company to be treated as an association taxable
as a corporation for U.S. federal income tax purposes under Treasury Regulations
Section 301.7701-3 or any corresponding elections under state or local law; and


(c)          in the event of an Assignment of all or part of any of the Units of
any Member, to elect, pursuant to Sections 734, 743 and 754 of the Code, to
adjust the basis of the assets of the Company.
 
8.8          Tax Returns; Partnership Representative.


(a)        Tax Returns.  The Company shall, without any further consent of the
Members being required (except as specifically required herein), make any and
all elections for federal, state, local and foreign tax purposes as the Company
shall determine appropriate and shall have the right and authority to represent
the Company and the Members before taxing authorities or courts of competent
jurisdiction in tax matters affecting the Company or the Members in their
capacities as Members, and to file any tax returns and execute any agreements or
other documents relating to or affecting such tax matters, including agreements
or other documents that bind the Members with respect to such tax matters or
otherwise affect the rights of the Company and the Members.
 
33

--------------------------------------------------------------------------------


(b)          Tax Matters Partner.For all tax years prior to the tax year for
which the Partnership Adjustment Procedures (as hereinafter defined) are first
applicable to the Company, the Directors shall designate a Person as the “Tax
Matters Member” of the Company in accordance with Section 6231(a)(7) of the Code
(prior to amendment by the Budget Act (as hereinafter defined) and any
regulations issued thereunder. “Partnership Adjustment Procedures” means Code
sections 6221 through 6241, as amended by the Bipartisan Budget Act of 2015 (the
“Budget Act”), including any other Code provisions with respect to the same
subject matter and any Treasury Regulations promulgated or proposed under any
such sections and any administrative guidance with respect thereto.   The Tax
Matters Partner has the right and obligation to perform all actions authorized
and required, respectively, by statute or regulation. The Directors shall have
the authority to designate, remove and replace the Tax Matters Member.
 
(c)          Partnership Representative.  If, and to the extent that, provisions
of the Budget Act apply to any audit of any income Tax Return of the Company
(“Affected Tax Return”), then the following provisions shall apply:
 
(i)         Designation of Partnership Representative. The Company (or its
designee) shall be the “partnership representative” (the “Partnership
Representative”) in connection with any audit of such Affected Tax Return and
shall serve as Partnership Representative pursuant to the terms of this
Agreement and the Partnership Adjustment Procedures that apply to audits
conducted pursuant to the Budget Act including notifying the IRS of its
designation as such, as may be necessary or appropriate under the Budget Act.
 
(ii)         Authority of the Partnership Representative. To the maximum extent
permitted under the Partnership Adjustment Procedures, the Partnership
Representative shall have the exclusive right to control all income Tax issues
relating to an Affected Tax Return, including, by way of illustration and not in
limitation, the power and authority without the consent of any Member to:
 
(A)          enter into any agreement with the IRS to extend the period for
assessing any Tax that is attributable to any item that may be the subject of an
audit of an Affected Tax Return;
 
(B)          settle any audit of an Affected Tax Return with the IRS concerning
the adjustment of any Company item;
 
(C)          commence or settle any Tax court case or other judicial or
administrative proceeding with respect to any Affected Tax Return; or
 
(D)          elect to have the provisions of the Budget Act apply to any Tax
Return of the Company for any Tax year that commences prior to 2018.


(iii)        Liability to be Paid at the Company Level.  Any tax liability
determined pursuant to an audit of an Affected Tax Return shall be paid at the
Company level.  Notwithstanding any provision in this section to the contrary,
to the extent permitted by the Partnership Adjustment Procedures, with respect
to any taxable year of the Company subject to the Partnership Adjustment
Procedures, a Partnership Representative shall not take any of the following
actions:
 
34

--------------------------------------------------------------------------------


(A)          Make an election to opt out of the application of the Partnership
Adjustment Procedures under Code Section 6221; or
 
(B)          Make an election under Code Section 6226(a) to push out a tax
liability; or
 
(C)          Request any modification to an imputed underpayment under Code
Section 6225 without prior approval of the Directors.


(iv)         Notices, Consent and Failure to Obtain Consent.  The Partnership
Representative shall keep the Members advised of any dispute the Company may
have with any federal, state or local taxing authority.
 
(v)          Indemnification of Tax Matters Member and Partnership
Representative.  The Company and the Members specifically acknowledge, without
limiting the general applicability of this Section, that the Partnership
Representative, or the designated individual, if any, shall not be liable,
responsible or accountable in damages or otherwise to the Company or any Member
with respect to any action taken by him or her in this capacity and shall
indemnify the Tax Matters Partner, the Partnership Representative and the
designated individual against any liabilities arising out of such service, as
long as the Partnership Representative or the designated individual, as
applicable, did not act in bad faith or gross negligence.  All out of pocket
expenses incurred by the Partnership Representative or the designated individual
in this capacity shall be considered expenses of the Company for which the
Partnership Representative, or the designated individual shall be entitled to
full reimbursement.
 
ARTICLE 9
ASSIGNMENT OF UNITS; SUBSTITUTE MEMBERS;
ADDITIONAL MEMBERS


9.1         Assignment of Units.  Subject to Section 9.7 below, a Member may not
Assign (as that term is defined below) any or all of the Member's Units, except
in compliance with this Agreement and also only with the prior written approval
of the Directors and in compliance and accordance with all such other policies
and procedures as may be adopted from time to time by the Directors. The
Directors may adopt and implement such policies and procedures (collectively,
and as amended from time to time, the "Unit Assignment Policy") for any
reasonable purpose, as determined by the Directors.  A reasonable purpose shall
in all events include prohibiting, restricting, limiting, delaying or placing
conditions on any Assignment of any Units which, alone or together with any
previous Assignments or other Assignments that are known or intended or that may
reasonably be anticipated, would or might reasonably be determined to (i)
violate or cause the Company to violate or to otherwise be in noncompliance with
any applicable law, rule, regulation or order, including any foreign, federal,
state or local securities law, rule, regulation or order; (ii) cause the Company
to be taxed as a corporation for tax purposes, including by reason of Section
7704 of the Code; (iii) result in the termination of the Company or the
Company's tax year for tax purposes, including under Section 708 of the Code, or
cause the application to the Company of Sections 168(g)(1)(B) or 168(h) of the
Code or similar or analogous rules; (iv) violate any term or condition of this
Agreement, including Section 5.7; (v) violate or cause the Company to violate or
to otherwise be in noncompliance with any law, rule, regulation or order
applicable to the Company's selection or use of its then current Fiscal Year,
including under Section 444 of the Code; (vi) require the Company to become
licensed, registered or regulated as an investment company, a broker-dealer or
any other form of regulated entity under any applicable foreign, federal, state
or local law, rule, regulation or order; or (vii) create or result in any
fractional Units. The Company shall make a copy of the then current Unit
Assignment Policy available to each Member upon the Member's reasonable request
from time to time.


35

--------------------------------------------------------------------------------


An Assignment of a Unit does not entitle the assignee to vote the Units or to
otherwise participate in the management of the Company, or to become or to
exercise any voting or management rights of a member of the Company, but rather
only entitles the assignee to receive the allocations and Distributions to which
the assignor would have otherwise been entitled to with respect to such Unit,
unless and until the assignee also complies with Section 9.2.
 
An Assignment of a Unit does not release the assignor from any debts,
liabilities or obligations of the assignor to the Company.
 
The Company may, in its sole discretion, require the assignee and/or the
assignor in each proposed Assignment to pay directly, or to reimburse the
Company for, all fees, costs and expenses paid or incurred by the Company in
connection with the Assignment, including legal and accounting fees.
 
The Directors shall not be required to act upon any proposed Assignment of any
Unit until the next regularly scheduled meeting of the Directors which follows
the date on which the Company receives a completed and executed unit assignment
application from the assignor and the assignee and in form and content
acceptable to the Directors.  An Assignment of a Unit which is approved by the
Directors shall be effective for all purposes (including for purposes of
allocations and Distributions) as of the date determined by the Directors, but
such date must be within 32 days of the date of the approval of the Assignment
by the Directors.
 
The term "Assignment" means any sale, gift, bequest, assignment or other
conveyance, transfer or disposition whatsoever of a Unit, or any right or
interest in, under or arising from a Unit (including any right to receive any
allocations or Distribution arising from any Unit), whether voluntarily or
involuntarily, or by operation or any act or process of law or equity, or
otherwise, and including the granting of a pledge, security interest or other
lien or encumbrance in, on or against a Unit or the entering of a charging order
under Section 489.503 of the Iowa Act and any action to enforce or realize upon,
or the exercise of any rights or remedies whatsoever under or pursuant to, any
such pledge, security interest, lien, encumbrance or charging order (including
any sale of the Unit or taking possession of, or any other interest in, the
Unit). The terms "Assigned", "Assign", "assignee" and "assignor" shall be
interpreted and applied accordingly for purposes of this Agreement.
 
Without limiting the generality of this Section, and in further confirmation
thereof, a transferable interest (as that term is defined in the Iowa Act) is
not transferable and may not be Assigned by any Member, except pursuant to and
upon the terms and conditions of this Agreement, and an Assignment includes any
transfer, whether voluntarily or involuntarily, or by operation or act or
process of law or equity, or otherwise, of a transferable interest. Any
purported Assignment of a transferable interest that is not made in compliance
with this Agreement shall be void and of no force  or  effect whatsoever. Again
without limiting the generality of this Section, and in further confirmation
thereof, any purported transfer of a transferable interest shall be deemed to be
an Assignment of the entire underlying Unit or Units.
 
Although the entering into of a charging order under Section 489.503 of the Iowa
Act, and any action to foreclose or otherwise enforce or realize upon any such
charging order (whether by the judgment creditor or by action of any court or
other applicable authority), is an Assignment, the Company shall also have the
right to pay the judgment creditor under any such charging order the full amount
due under the judgment of such judgment creditor and thereby succeed to the
rights of the judgment creditor, including under the charging order, as provided
in Section 489.503 of the Iowa Act.
 
36

--------------------------------------------------------------------------------


9.2         Right of Assignee to Become a Substitute Member. An assignee of a
Unit pursuant to an Assignment made in accordance with Section 9.1 and the Unit
Assignment Policy who is not already a Member at the effective time of the
Assignment must become a Substitute Member with respect to the Unit by executing
and delivering to the Company an addendum or agreement, in form and content
acceptable to the Directors or the President, whereby, among such other terms as
may be required by the Directors or the President, such assignee shall accept,
adopt and otherwise become a party to the Certificate of Organization and this
Agreement. No vote or consent of the Directors or the Members shall be necessary
in order for such an assignee to become a Substitute Member; provided, however,
that the assignee shall become a Substitute Member effective as of the date
determined by the Directors, but such date must be within 32 days of the date
the Directors receive the addendum or agreement contemplated by this paragraph.
 
An assignee of a Unit pursuant to an Assignment made in accordance with Section
9.1 and the Unit Assignment Policy and who is already a Member at the effective
time of the Assignment shall become a Substitute Member with respect to the Unit
effective immediately upon the effective time of the Assignment, and such
assignee shall be conclusively deemed to have accepted the Unit subject to and
upon the terms and conditions of the Certificate of Organization  and  this
Agreement. The Directors or the President may, however, require such an assignee
to execute and deliver to the Company an addendum or agreement, in form and
content acceptable to the Directors or the President, whereby, among such other
terms as may be required by the Directors or the President, such assignee
confirms that the assignee has accepted, adopted and is a party to the
Certificate of Organization and this Agreement.
 
An assignee who has become a Substitute Member has, with respect to the Units
which have been Assigned to the assignee, all of the rights and powers, and is
subject to all of the restrictions and liabilities, of a Member under the
Certificate of Organization, this Agreement and the Iowa Act.
 
In the event an assignee is a minor or is otherwise legally unable to execute
the addendum or agreement contemplated by this Section, the addendum or
agreement shall be executed by the assignee's conservator or other guardian or
legal representative.
 
9.3        Assignments Not In Compliance With this Agreement. An assignee of
Units pursuant to an Assignment that was not made pursuant to and upon the terms
and conditions of this Agreement and the Unit Assignment Policy shall not have
any rights whatsoever as a Member (whether to receive allocations or
Distributions, any notices to Members, to vote, or otherwise) unless and until
such assignee has complied with the terms and conditions of this Agreement and
the Unit Assignment Policy, and such Assignment shall be of no force and effect
whatsoever until such compliance has been obtained and satisfied.
 
9.4         Admission of Additional Members. Subject to Sections 4.16(e) and
4.17(b), the Directors may at any time and from time to time admit any Person as
a Member by the sale and issuance of such number of Units to the Person and upon
such other terms and conditions as are determined by the Directors, including
the nature and amount of any Contribution to be made by the Person for such
Units. A Person shall be admitted as a Member with respect to the Units in
question upon receipt by the Company of (i) the Person's Contribution, if any,
and (ii) an executed addendum or other agreement satisfactory to the Directors
or the President whereby, among such other terms as may be required by the
Directors or the President, the Person accepts, adopts and otherwise becomes a
party to the Certificate of Organization and this Agreement; or at such earlier
or later date as may be specified by the Directors at the time of acceptance of
the Person's Contribution or the issuance of the Units to the Person. No
subsequent Contributions may be required of any Member unless otherwise
expressly agreed at the time of, or as imposed as a condition to, the issuance
of Units to the Member in question.
 
37

--------------------------------------------------------------------------------


9.5         Allocations to Assignees and to Additional Members. No assignee of a
Unit or Additional Member shall be entitled to any retroactive allocation of
losses, income or expense deductions incurred by the Company. The Directors may,
at the Directors' option, at the time an assignee or Additional Member is
admitted, close the Company books (as though the Company's tax year had ended)
or make pro rata allocations of loss, income and expense deductions to the
assignee or Additional Member for that portion of the Company's Fiscal Year in
which the assignee or Additional Member, as the case may be, was admitted, in
accordance with the provisions of Section 706(d) of the Code and the Treasury
Regulations promulgated thereunder.
 
9.6         Repurchase of Units by the Company. Any Member may at any time, but
has no obligation to, tender any or all of the Units owned by that Member to the
Company for purchase by the Company in accordance with the following:
 
(a)          Any Member desiring to tender any of the Units owned by the Member
to the Company (the "Tendering Member") must provide written notice of such
desire to the Company (the "Tender Notice"). The Tender Notice must include, at
a minimum, the name of the Tendering Member, the number of Units being tendered
to the Company (the "Tendered Units"), and a statement that the tender is being
made pursuant to this Section. The Company may require the Tender Notice to be
on a form provided by the Company. A Tender Notice may be revoked at any time
prior to the acceptance of the Tender Notice by the Company, by the Tendering
Member providing written notice to that effect to the Company, but any such
revocation notice shall only be deemed effective when received by the Company.
The Company will consider Tender Notices in the order in which they are received
by the Company.


(b)         Subject to the satisfaction of the UMS Condition (as that term is
defined in subparagraph (g) below), the Company shall have the right and option,
but shall not be obligated, to purchase all, but not less than all, of the
Tendered Units at any time within 45 days after the date on which the Company
receives the Tender Notice. The Company may exercise such right and option by
giving written notice thereof to the Tendering Member (the "Exercise Notice") at
any time within such 45-day period. If the Company fails to give an Exercise
Notice within that 45-day period, the Company shall be deemed to have declined
to exercise its right and option to purchase the Tendered Units.


(c)         If the Company elects to purchase the Tendered Units, the closing of
the sale and purchase shall occur on the date specified by the Company in the
Exercise Notice (the "Closing Date"); provided, however, that the Closing Date
must be at least 60 calendar days after, and shall not be more than 90 calendar
days after, the date on which the Company received the Tender Notice.


(d)         The per-Unit purchase price for the Tendered Units shall be the
Discounted Average UMS Price (as that term is defined below) during the calendar
quarter last ended before the date on which the Company received the Tender
Notice. The Discounted Average UMS Price shall accordingly only be established
four times during the Company's taxable year.


38

--------------------------------------------------------------------------------


(e)        The aggregate purchase price payable by the Company for the Tendered
Units shall be payable by the Company in full, by check of the Company, on the
Closing Date upon receipt of the certificate or certificates for the Tendered
Units from the Tendering Member, duly endorsed for transfer or accompanied by
separate transfer powers in form and content acceptable to the Company. The
Tendering Member shall be deemed, by submitting the Tender Notice to the Company
and by surrendering the certificates for the Tendered Units to the Company, to
represent and warrant to the Company that all of the Tendered Units are being
sold and transferred to the Company free and clear of any and all liens,
restrictions on transferability, reservations, security interests, pledge
agreements, buy-sell agreements, tax liens, charges, contracts of sale, voting
agreements, voting trusts, options, proxies and other claims, demands,
encumbrances and restrictions whatsoever. The Tendering Member shall defend,
indemnify and hold the Company harmless from and against any suit, action,
proceeding, claim, counterclaim, loss, liability, damage, amount, cost and/or
expense (including court costs and attorneys' fees) in any way related to,
connected with or arising or resulting from any breach of that representation
and warranty by the Tendering Member.
 
(f)          The term "Discounted Average UMS Price" means the amount determined
by subtracting (1) the amount which is twenty percent (20%) of the UMS Average
Price (as that term is defined below), from (2) the UMS Average Price. The term
"UMS Average Price" means the amount determined by dividing (1) the aggregate
amount paid by all buyers of Units pursuant to the Unit Matching Service (as
that term is defined below) of the Company in transactions which closed during
the calendar quarter last ended before the date on which the Company received
the Tender Notice, by (2) the aggregate number of Units sold to those buyers.
The term "Unit Matching Service" means the unit matching service as made
available by the Company from time to time on the Company's website. The Company
has no obligation, however, to continue to maintain the Unit Matching Service.


(g)        The Company's right and option to purchase any Tendered Units
pursuant to this Section is conditioned upon there having been at least two
sales of Units pursuant to the Unit Matching Service which closed during the
applicable calendar quarter (the "UMS Condition"), and if the UMS Condition is
not satisfied and met, the Tender Notice shall be deemed to be of no force or
effect and the Company shall notify the Tendering Member of such fact.


This Section is intended to constitute a redemption or repurchase agreement
under Section 1.7704-1(f) of the Treasury Regulations, as amended from time to
time, and is intended to, and shall be interpreted so as to, meet the
requirements of Section 1.7704-1(f) of the Treasury Regulations. Without
limiting the Company's right to decline to purchase any Tendered Units, for any
reason and in the Company's sole discretion, the Company may decline to purchase
any Tendered Units pursuant to this Section if such purchase would cause a
violation of Section 1.7704-1(f) of the Treasury Regulations.


9.7         Transfer of Class A Units.  Notwithstanding any provision of this
Agreement to the contrary, the provisions of Sections 9.1, 9.2, and 9.3, shall
not apply to the Assignment of any Class A Units, provided that such Assignment
(i) is permitted under the Securities Act and other applicable federal and state
securities laws and (ii) shall not cause the Company to lose its status as a
partnership for federal income tax purposes.


ARTICLE 10
DISSOLUTION AND WINDING UP
 
10.1       Dissolution. Subject to Class A Member approval in accordance with
Section 4.17(j), the Company shall be dissolved, and its activities shall be
wound up, upon the occurrence of any of the following events:
 
39

--------------------------------------------------------------------------------


(a)         at the time or on the happening of an event expressly and
affirmatively specified in the Iowa Act to cause dissolution, and which the Iowa
Act expressly and affirmatively provides cannot be varied, waived or altered,
which as of the date of this Agreement were the events specified in Sections
489.701(1)(d), 489.701(1)(e) and 489.705 of the Iowa Act, but, with respect to
Section 489.705, subject to the Company's rights under Sections 489.706 and
489.707 of the Iowa Act; or
 
(b)         upon the affirmative vote of the Members taken or obtained in
accordance with Article 6. This paragraph supersedes and overrides in entirety
Section 489.701 of the Iowa Act.
 
Upon dissolution, the Company shall wind up its activities, and the Company
continues after dissolution only for the purposes of winding up. In winding up
the Company's activities, the Company shall discharge the Company's debts,
obligations or other liabilities, settle and close the Company's activities, and
marshal and distribute the assets of the Company. The Company may also engage in
and take any or all of the actions permitted by Sections 489.702, 489.703 and
489.704 of the Iowa Act.
 
10.2       Distribution of Assets Upon Dissolution or Deemed Liquidation. Upon
the winding up of the Company or the occurrence of any Deemed Liquidation Event
(as defined under Section 10.3), the assets  of  the Company shall be
distributed in the following order:
 
(a)          to creditors, including Members who are creditors (to the extent
permitted by applicable law), in satisfaction of the liabilities of the Company;
 
(b)         100% to the Class A Members in proportion to, and to the extent of,
their respective Capital Contributions, reduced by the amount of distributions
received by such Class A Members pursuant to Section 8.2 (“Class A Unreturned
Contributions”), until such time as all Class A Unreturned Contributions have
been reduced to zero;


(c)         100% to the Class B Members in proportion to, and to the extent of,
their respective Capital Contributions, reduced by the amount of distributions
received by such Class B Members pursuant to Section 8.2) (“Class B Unreturned
Contributions”), until such time as all Class B Unreturned Contributions have
been reduced to zero;


(d)          to all Members (Common, Class A, and Class B), pro rata based upon
the respective number of Units held by the Members.


The Directors shall have the authority to make the determination of whether the
distribution of assets under this Section to creditors, or any Distributions
under this Section to the Members, shall be made in the form of cash, property
or otherwise.


10.3       “Deemed Liquidation Event”.  For purposes of this Agreement, each of
the following events shall be considered a “Deemed Liquidation Event” unless the
holders of at least fifty percent (50%)  of the outstanding Class A Units elect
otherwise by written notice sent to the Company prior to the effective date of
any such event:


(a)          a merger or consolidation  in which


(i)           the Company is a constituent party or


40

--------------------------------------------------------------------------------




(ii)
a subsidiary of the Company is a constituent party and the Company issues any
class of membership units pursuant to such merger or consolidation,



except any such merger or consolidation involving the Company or a subsidiary in
which the membership units of the Company outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or
exchanged for any class of membership units that represent, immediately
following such merger or consolidation, at least a majority, by voting power, of
all classes of the membership units of (1) the surviving or resulting company;
or (2) if the surviving or resulting company is a wholly owned subsidiary of
another entity immediately following such merger or consolidation, the parent
company of such surviving or resulting company; or


(b)          (1) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Company or any subsidiary of the Company of all or substantially all the assets
of the Company and its subsidiaries taken as a whole, or (2) the sale or
disposition (whether by merger, consolidation or otherwise, and whether in a
single transaction or a series of related transactions) of one or more
subsidiaries of the Company if substantially all of the assets of the Company
and its subsidiaries taken as a whole are held by such subsidiary or
subsidiaries, except where such sale, lease, transfer, exclusive license or
other disposition is to a wholly owned subsidiary of the Company.
 
10.4       Statement of Dissolution or Termination; Post-Dissolution Statement
of Authority. When all debts, liabilities and obligations of the Company have
been paid and discharged or reasonably adequate provisions therefor have been
made and all of the remaining property and assets of the Company have been
distributed to the Members, a statement of dissolution and/or statement of
termination and any other necessary or appropriate documents, as determined  by 
the Directors, shall be executed and filed with the Iowa Secretary of State and
with such other governmental, regulatory or other authorities as are determined
by the Directors. Thereafter, the existence of the Company shall cease, except
for the purpose of suits, other proceedings and appropriate action as may be
expressly provided in the Iowa Act. The Directors and the officers of the
Company shall have authority to distribute any property or assets of the Company
discovered after dissolution, convey real estate and take all such other action
as the Directors or the officers may determine to be necessary or appropriate on
behalf of and in the name of the Company.
 
After a statement of dissolution becomes effective, the Directors or officers of
the Company may execute and file or record with the Iowa Secretary of State and
all such other governmental, regulatory or other authorities as are determined
by the Directors or the officer in question, a post-dissolution statement of
authority in a form permitted by the Iowa Act. The Directors or the officers of
the Company may also execute and file or record such amendments to or
cancellations of any such post-dissolution statement of authority as are
determined by the Directors or the officers from time to time.


10.5       Winding Up. Upon dissolution, each Member shall look solely to the
assets of the Company for the return of the Member's Capital Account or to pay
any Distributions owed to the Member. If the Company property remaining after
the payment or discharge of the debts, liabilities and obligations of the
Company is insufficient to return the Capital Account of a Member, or to pay any
Distributions owed to the Member, such Member shall have no recourse against the
Company, any Director, any officer of the Company or any other Member. No Member
shall be required to restore any deficit in the Member's Capital Account and any
such deficit shall not be treated as an asset of the Company.
 
The winding up of the affairs of the Company and the distribution of its
property and assets shall be conducted exclusively by the Directors and the
officers of the Company, and the Directors and the officers of the Company are
hereby authorized to take all actions necessary or appropriate to accomplish
such winding up and distribution, including selling any property or assets of
the Company which the Directors or any officer deem necessary or appropriate to
sell and the actions permitted by Sections 489.702, 489.703 and 489.704 of the
Iowa Act.


41

--------------------------------------------------------------------------------


ARTICLE 11
STANDARDS OF CONDUCT FOR DIRECTORS AND MEMBERS
 
11.1        Standards For Directors. The only fiduciary duties a Director owes
to the Company and the Members are the duty of loyalty and the duty of care set
forth in the following subparagraphs (a) and (b):
 
(a)          A Director's duty of loyalty to the Company and the Members is
limited to the following:
 
(i)          To account to the Company and to hold as trustee for the Company
any property, profit or benefit derived by the Director regarding any of the
following: (1) in the conduct or winding up of the Company's activities; (2)
from a use by the Director of the Company's property; or (3) from the
appropriation of a Company opportunity;
 
(ii)         To refrain from dealing with the Company in the conduct or winding
up of the Company's activities as or on behalf of a Person having an interest
adverse to the Company; and
 
(iii)        To refrain from competing with the Company in the conduct of the
Company's activities before the dissolution of the Company;


provided, however, that (1) the Directors who are not interested in the specific
act or transaction in question may, by the vote of a majority of those
Directors, authorize or ratify, after full disclosure of all material facts, a
specific act or transaction that would otherwise violate the above described
duty of loyalty; (2) the Members who are not interested in the specific act or
transaction in question may, by the vote of such Members who hold at least a
majority of the outstanding Units held by such Members, authorize or ratify,
after full disclosure of all material facts, a specific act or transaction that
would otherwise violate the above described duty of loyalty; (3) it is a defense
to a claim under subclause (ii) immediately above, and any comparable claim in
equity or at common law, that the transaction was fair to the Company; and (4)
the duty stated under subclause (iii) immediately above continues only until the
winding up of the Company is completed.


(b)        A Director's duty of care to the Company and the Members in the
conduct and winding up of the Company's activities is to act with the care that
a Person in a like position would reasonably exercise under similar
circumstances and in a manner the Director reasonably believes to be in the best
interests of the Company. In discharging this duty, a Director may rely in good
faith upon opinions, reports, statements or other information provided by
another Person that the Director reasonably believes is a competent and reliable
source for the information.


In addition, a Director satisfies the above referenced duty of care if all of
the following apply: (1) the Director is not interested in the subject matter of
the business judgment; (2) the Director is informed with respect to the subject
of the business judgment to the extent the Director reasonably believes to be
appropriate in the circumstances; and (3) the Director has a rational basis for
believing that the business judgment is in the best interests of the Company.
 
42

--------------------------------------------------------------------------------


Notwithstanding anything which may appear to be to the contrary in the
foregoing, a Director's duty of loyalty and duty of care to a Member is subject
to Section 489.901(2) of the Iowa Act, and a Person challenging a Director's
business judgment has the burdens of proof set forth in Section 489.409(7)(b) of
the Iowa Act.


Notwithstanding anything which may appear to be to the contrary in Sections
11.1(a) and (b), the provisions of this Section 11 do not prevent Class A
Members from engaging in the same business as the Company. The Members
acknowledge that, in connection with the execution of this Agreement, the
Company is entering into certain other Transaction Documents, pursuant to and as
defined under that certain Class A Membership Unit Purchase Agreement between
the Company and the Class A Member, including without limitation an Amended and
Restated Management Services Agreement between the Class A Member and the
Company (collectively, the “Class A Agreements”), and the Members agree that the
execution and performance of the Class A Agreements, and any actions taken by
the Class A Directors for the benefit of the Class A Member in connection with
such Class A Agreements, shall not be in violation of any duty owed by the Class
A Directors.
 
A Director shall also discharge the Director's duties under the Iowa Act and
this Agreement and exercise any rights consistently with the contractual
obligation of good faith and fair dealing. The determination of whether a
Director has met the obligation of good faith and fair dealing with respect to
any particular matter shall be determined utilizing, and based on, a subjective
standard based solely upon the actual knowledge and intent of the Director in
question, and not based on a reasonableness, objective or other third party or
general standard.
 
A Director does not violate a duty or obligation under the Iowa Act or under
this Agreement merely because the Director's conduct furthers the Director's own
interest.
 
The Company and the Members expressly state and agree that any and all
exclusions, restrictions and/or limitations on or of, or any eliminations of,
any of the duties or obligations of the Directors as set forth in this Section
are not manifestly unreasonable and are consistent with the intent and desire of
the Company and the Members.


11.2        Limitation of Liability of Directors. In addition to the exclusions,
restrictions, limitations and protections provided in Section 11.1, a Director
shall not be liable to the Company or to the Members for money damages, except
only for any of the following: (i) a breach of the duty of loyalty as specified
in Section 11.1(a); (ii) a financial benefit received by the Director to which
the Director is not entitled; (iii) a breach of a duty under Section 489.406 of
the Iowa Act; (iv) intentional infliction of harm on the Company or a Member; or
(v) an intentional violation of criminal law. If the Iowa Act or other
applicable law is hereafter amended to authorize the additional or further
elimination of or limitation on the liability of managers, then the liability of
a Director, in addition to the elimination of and limitation on personal
liability provided in this Section, shall be eliminated and limited to the
extent of such amendment, automatically and without any further action, to the
maximum extent permitted by law. Any repeal or modification of this Section or
the provisions of the Iowa Act with respect to this Section shall be prospective
only, and shall not adversely affect any elimination of or limitation on the
personal liability, or any other right or protection, of a Director with respect
to any state of facts existing at or prior to the time of such repeal or
modification.
 
43

--------------------------------------------------------------------------------


11.3       Standards of Conduct for Members. A Member shall discharge the
Member's duties under the Iowa Act and this Agreement and exercise any rights
consistently with the contractual obligation of good faith and fair dealing. A
Member does not, however, have any fiduciary duty to the Company or to any other
Member solely by reason of being a member of the Company, and a Member may,
subject to any prohibitions, restrictions or other limitations set forth in any
other agreement between the Member and the Company, engage in other business and
activities in addition to being a member of the Company.
 
ARTICLE 12
INDEMNIFICATION
 
The Company shall reimburse for any payment made by, and indemnify for any debt,
obligation or other liability incurred by, a Director or officer of the Company
in the course of the Director's or the officer's activities on behalf of the
Company, and shall otherwise indemnify and advance or reimburse expenses to each
Director and officer of the Company for liability incurred by them in such
capacities, or arising out of their status as such, to the full and maximum
extent authorized or permitted by the Iowa Act or other applicable law. This
Article does not limit or otherwise affect any provisions of this Agreement
(including Sections 8.3, 8.4 and 11.1) which provide for any elimination of, or
any restriction or limitation on, any duties or obligations otherwise imposed
under Sections 489.405 or 489.409 of the Iowa Act.
 
If the Iowa Act or other applicable law is hereafter amended to authorize
broader, additional or further indemnification, then the indemnification
obligations of the Company shall be deemed to be amended automatically, and
without any further action, to require indemnification and advancement and
reimbursement of funds to pay for or reimburse expenses of the Directors and the
officers of the Company to the full and maximum extent then permitted by law.
Any repeal or modification of this Article or any other applicable provision of
this Agreement, the Iowa Act or other applicable law shall not limit or
adversely affect any indemnification or other obligations of the Company under
this Article with respect to any acts or omissions occurring, in whole or in
part, on or at any time prior to, or any state of facts existing, in whole or in
part, on or at or any time prior to, the time of such repeal or modification.
Each Person who is now serving or who shall hereafter serve as a Director or an
officer of the Company shall be deemed to be doing so in reliance upon the
rights provided for in this Article, and such rights shall continue as to a
Person who has ceased to be a Director or an officer of the Company, as the case
may be, and shall inure to the benefit of the heirs, executors, legal or
personal representatives, administrators and successors of such Person. If this
Article or any portion of this Article shall be invalidated on any ground by any
court of competent jurisdiction, then the Company shall nevertheless indemnify
each Director and officer of the Company to the full and maximum extent
permitted by any portion of this Article that shall not have been invalidated.


Except only as may be limited by the express and affirmative requirements of the
Iowa Act, the indemnification and advancement and reimbursement of expenses
provided by or granted pursuant to this Article shall not be deemed exclusive of
any other rights which a Director or an officer of the Company may have or
hereafter acquire or become entitled to under any law or regulation, the
Certificate of Organization, this Agreement or another agreement, vote of the
Directors, vote of the Members or otherwise.
 
The Company may, by action of the Directors, provide indemnification to such of
the Members, employees and agents of the Company, and to such extent and to such
effect, as the Directors may from time to time determine to be appropriate.
 
44

--------------------------------------------------------------------------------


The Company may purchase and maintain insurance, at its expense, to protect
itself and any Person who is or was a Director, Member, officer, employee or
agent of the Company, or while a Director, Member, officer, employee or agent of
the Company, is or was serving at the request of the Company as a manager,
member, director, officer, partner, trustee, employee or agent of a limited
liability company, corporation, partnership, limited partnership, joint venture,
trust, employee benefit plan or other Person, against any liability asserted
against such Person or incurred by such Person in such capacity, or arising from
or out of such Person's status as such, and whether or not the Company could,
under the Iowa Act, eliminate or limit such Person's liability to the Company
for the conduct giving rise to the liability, or would have the power to
indemnify such Person against such liability under the provisions of this
Article, the Iowa Act or otherwise. The Company may create a trust fund, grant a
security interest and/or use other means (including letters of credit, surety
bonds and/or similar arrangements), as well as enter into contracts providing
for indemnification to the maximum extent permitted by law and including as a
part thereof any or all of the foregoing, to ensure the payment of such sums as
may be necessary to effect full indemnification. The Company's obligation to
make indemnification and to pay expenses pursuant to this Article shall be in
excess of any insurance purchased and maintained by the Company. To the extent
that indemnity or expenses of a Person entitled to indemnification and payment
of expenses pursuant to this Article are paid on behalf of or to such Person by
such insurance, such payments shall be deemed to be applied towards satisfaction
of the Company's obligation to such Person to make indemnification and to pay
expenses pursuant to this Article.
 
All references to "indemnify", "indemnification" and other variations of those
words in this Article are intended to include the advancement and/or
reimbursement of the costs and expenses of the Director, officer or other Person
in question.
 
ARTICLE 13
MISCELLANEOUS PROVISIONS
 
13.1       Notices. Subject to the last paragraph in this Section, all notices,
demands, requests and other communications desired or required to be given under
this Agreement ("Notices"), shall be in writing and shall be given by:
(i) hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, addressed to the address for Notices.
 
Subject to the last paragraph in this Section, all Notices shall be deemed given
and effective upon the earlier to occur of: (i) the hand delivery of the Notice
to the address for Notices; (ii) one business day after the deposit of the
Notice with an overnight courier service by the time deadline for next day
delivery addressed to the address for Notices; or (iii) three business days
after depositing the Notice in the United States mail as set forth in the
preceding paragraph.
 
Subject to the last paragraph in this Section, all Notices to a Director or a
Member shall be addressed to the address of the Director or the Member, as the
case may be, as it appears in the Company's records, and all Notices to the
Company shall be sent to both the principal office and to the registered agent
and office of the Company as set forth in the records of the Iowa Secretary of
State, or to such other Persons or at such other place as the Director, the
Member or the Company, as the case may be, may by Notice designate as a place
for service of Notice.
 
45

--------------------------------------------------------------------------------


Notwithstanding the foregoing or any other term or condition of this Agreement,
or otherwise, which may appear to be to the contrary, any notice, demand,
request or other communication desired or required to be given by the Company
under this Agreement may be given by the Company to a Director or to a Member by
any form of electronic transmission, and any notice given by any form of
electronic transmission shall be deemed to be the equivalent of written notice
for all purposes, and such electronic transmission and notice shall be deemed to
be given and effective upon the Company's transmission thereof to the Director
or the Member in question. An electronic transmission may include any process of
communication not involving the physical transfer of paper that is suitable for
the retention, retrieval and reproduction of information by the recipient, and
shall include e-mail to the last e-mail address as may from time to time be
supplied to the Company by any Director or Member. Each Director and Member
shall be responsible for notifying the Company in writing of any change in the
e-mail address of such Director or Member. Notwithstanding any term or condition
of this Agreement or otherwise which may appear to be to the contrary, any
written consent or written action by any Director or by any Member may also be
given and received by the Company and by the Director or the Member, as the case
may be, by any form of electronic transmission.


13.2      Application of Iowa Law. This Agreement is entered into and
performable in material part in Iowa, and the application and interpretation
hereof shall be governed by and construed in accordance with the laws of the
State of Iowa, and, subject to the following, specifically the Iowa Act, but
without regard to provisions thereof relating to conflicts of law or choice of
law.
 
Without limiting Section 13.11, any statements in this Agreement that provide
that certain sentences, sections or other provisions of this Agreement supersede
and override certain provisions or sections of the Iowa Act are not intended to
be exclusive statements regarding that issue, and other sentences, sections and
provisions of this Agreement also supersede and override various provisions or
sections of the Iowa Act, with it being the intent and desire of the Company and
the Members that the Certificate of Organization and this Agreement shall be the
sole and exclusive statement and agreement by and among the Members and between
the Members and the Company and that the Certificate of Organization and this
Agreement therefore override and supersede the Iowa Act to full and maximum
extent permitted by the Iowa Act. Without limiting the generality of the
foregoing, in the event of any conflict or inconsistency between any of the
terms and conditions of this Agreement and the Iowa Act, the terms and
conditions of this Agreement are intended by the Company and the Members to
govern and control to the full extent of such conflict or inconsistency.
 
13.3       Execution of Additional Instruments; Power of Attorney to Directors.
Each Member agrees to execute such other and further statements of interest and
holdings, designations, powers of attorney and other instruments that are
necessary to comply with any laws, rules or regulations, or to evidence the
authority of the Directors or the officers of the Company under this Agreement.
 
Without limiting the generality of the foregoing, and in addition thereto, each
Member hereby constitutes and appoints each and all of the Directors, acting
singly or together, as the Member's true and lawful agent and attorney in fact,
with full power and authority and in such Member's name, place and stead, to
make, execute, acknowledge, deliver, file and record all such documents and
instruments as may be appropriate to carry out the intent and purposes of this
Agreement or the business and affairs of the Company, including any amendments
or restatements of this Agreement or the Certificate of Organization as may be
approved or adopted by the Directors and/or the Members from time to time in
accordance with this Agreement. The foregoing power of attorney is coupled with
an interest and shall be irrevocable and survive the death or incapacity of each
Member, may be exercised by the Directors by a single signature of a Director
acting as attorney in fact for all of the Members, and shall survive any
Assignment of Units by a Member.
 
46

--------------------------------------------------------------------------------


13.4       Construction. Words and phrases in this Agreement shall be construed
as in the singular or plural number, and as masculine, feminine or neutral
gender, according to the context, including all references to "Directors" or
"Director" or to "Members" or "Member" during any period of time that the
Company only has, respectively, one Director or one Member. The use of the words
"herein", "hereof", "hereunder" and other similar compounds of the word "here"
refer to this entire Agreement and not to any particular article, section,
paragraph or provision. Any reference in this Agreement to an "Article", a
"Section" or a "Schedule" is to the article, section or schedule of this
Agreement, unless otherwise expressly indicated. The words "include", "includes"
and "including" are used in this Agreement in a nonexclusive manner and fashion,
that is so as to include, but without limitation, the items, facts, acts or
matters in question. Any reference in this Agreement to a section of the Iowa
Act, the Code, the Treasury Regulations, or the Exchange Act, or to a rule under
the Exchange Act, shall, unless otherwise expressly provided in this Agreement,
be a reference to such section or rule as amended from time to time and to any
successor section or rule or redesignated section or rule. This Agreement shall
not be construed more strongly against the Company or any Director or Member
regardless of who was more responsible for its preparation.


13.5       Headings and Captions. The headings, captions or titles of articles,
sections and paragraphs in this Agreement are provided for convenience of
reference only, and shall not be considered a part hereof for purposes of
interpreting or applying this Agreement, and such titles or captions do not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms or conditions.
 
13.6       No Waiver. No failure or delay on the part of the Company, any
Director, any officer of the Company or any Member in exercising any right,
power or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Except as may be otherwise provided in this Agreement, the remedies
provided for in this Agreement are cumulative and are not exclusive of any
remedies that may be available to the Company, any Director, any officer of the
Company or any Member at law, in equity or otherwise.
 
13.7       Severability. In the event any provision of this Agreement is held
invalid, illegal or unenforceable, in whole or in part, the remaining provisions
of this Agreement shall not be affected thereby and shall continue to be valid
and enforceable. In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable as written, but valid, legal and enforceable
if modified, then such provision shall be deemed to be amended to such extent as
shall be necessary for such provision to be valid, legal and enforceable and it
shall be enforced to that extent. Any finding of invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
13.8      Binding Effect on Heirs, Successors and Assigns. This Agreement shall
be binding upon and shall inure to the benefit of the Company, the Directors,
the officers of the Company, the Members and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. Nothing
in this Agreement, express or implied, is intended to confer upon any Person
other than the Company, the Directors, the officers of the Company, the Members,
and their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns, any rights, remedies, liabilities or
obligations under or by reason of this Agreement.


13.9       Creditors. Without limiting Section 13.8, none of the provisions of
this Agreement are for the benefit of, or are enforceable by, any creditor of
the Company.


47

--------------------------------------------------------------------------------


13.10     Counterparts. This Agreement may be executed by one or more of the
Members on any number of separate counterparts or addendums (including by e-mail
or facsimile transmission), and said counterparts and addendums taken together
shall be deemed to constitute one and the same agreement.
 
13.11      Entire Agreement. Without limiting Section 13.2, the Certificate of
Organization, this Agreement, the Unit Assignment Policy, any statements of
authority that are executed pursuant to Sections 4.1 or 10.3 and any exhibits
and schedules to this Agreement constitute the entire agreement pertaining to
the subject matters of this Agreement and supersede all negotiations,
preliminary agreements and all prior or contemporaneous discussions and
understandings in connection with the subject matters of this Agreement. Any
exhibits and schedules are incorporated into this Agreement as if set forth in
their entirety and constitute a part of this Agreement. This Agreement
supersedes and replaces in entirety the Prior Operating Agreement.
 
13.12     Indemnification; Specific Performance. Each Member shall defend,
indemnify and hold the Company, the Directors and each of the other Members
harmless from and against any suit, proceeding, action, claim, counterclaim,
loss, liability, damage, cost and/or expense (including attorneys' fees and
court costs) in any way related to, connected with or arising or resulting from
any misrepresentation or any breach or nonfulfillment of, or default under, any
term or condition of this Agreement by the Member, including any breach or
nonfulfillment of, or default under, Article 9.
 
Each Member respectively acknowledges and agrees that the Company shall be
entitled to, and hereby instructs and directs any court or other authority to
grant the Company, specific performance of the duties and obligations of the
Member under Section 5.7 and Article 9.
 
13.13     Consent to Jurisdiction. The Company, each Director, each officer of
the Company and each Member hereby submit to the non-exclusive jurisdiction of
any United States or Iowa court sitting in Story County, Iowa or Polk County,
Iowa in any action or proceeding arising out of or relating to this Agreement,
and the Company, each Director, each officer of the Company and each Member
hereby agree that all claims in respect of any such action or proceeding may be
heard and determined in any such United States or Iowa court. The Company, each
Director, each officer of the Company and each Member waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which they may now or hereafter have to the bringing of any such
action or proceeding in any such court. The Company, each Director, each officer
of the Company and each Member consent to the service of any and all process in
any such action or proceeding brought in any such court by the delivery of
copies of such process to them at the address specified for Notices for them.


13.14     Waiver of Action for Partition. Each Member unconditionally and
irrevocably waives any right that the Member may have to maintain any action for
partition with respect to any of the assets or properties of the Company.


13.15     Waiver of Jury Trial. The Company, each Director, each officer of the
Company and each Member hereby waive any right to a jury trial with respect to
and in any action, proceeding, suit, claim, counterclaim, demand or other matter
whatsoever arising out of this Agreement.
 
48

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement is made and entered into effective as of the
1st day of April, 2020.
 

 
MEMBERS
           
By:
       
Jeff Taylor, Director and
     
as Attorney In Fact for the Members
 

 
[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED OPERATING
AGREEMENT OF
LINCOLNWAY ENERGY, LLC DATED AS OF
APRIL 1, 2020]


49

--------------------------------------------------------------------------------


APPENDIX A


Membership Units Issued and Outstanding
As of April 1, 2020


Class
Number of Units
Percentage Interest
Common
42,049
50%
Class A
42,049
50%
Class B
-
-



Board of Directors


Elected:
Current Elected Directors reclassified by Board of Directors as follows:


Jeff Taylor –
two-year term (expiring at 2022 annual meeting; then eligible for election to
three-year term expiring 2025)
Bill Couser –
two-year term (expiring at the 2022 annual meeting; then eligible to be elected
for two-year term expiring 2024, with three-year terms thereafter)
Rick Vaughan –
three-year term (expiring at the 2023 annual meeting; then eligible to be
elected for three-year term expiring 2026)



No directors will be elected at the 2020 or 2021 annual meeting of the Members.


Class A Directors:


Robert Brummels
Dan Heard
James Krause
Marvin Stech
 
50

--------------------------------------------------------------------------------


LINCOLNWAY ENERGY, LLC
 
UNIT ASSIGNMENT POLICY
(As amended on November 10, 2010)
 
The Directors of Lincolnway Energy, LLC (the "LLC") have adopted the following
as the Unit Assignment Policy of the LLC as contemplated by and for purposes of
the Fourth Amended and Restated Operating Agreement of the LLC (as amended or
restated from time to time, the "Operating Agreement"). Any words or terms which
are used in this Unit Assignment Policy and that are defined in the Operating
Agreement of the LLC shall have those same meanings as used in and for purposes
of this Unit Assignment Policy, including, for example, the words "Assignment",
"Assigned", "Assign", "assignee", "assignor", "Code", "Directors" and "Units". 
This Unit Assignment Policy shall not apply to Class A Units or Class A Members,
which shall be governed by the express provisions of the Operating Agreement,
including Section 9.7 of the Operating Agreement.
 
As provided in the Operating Agreement, an Assignment includes any sale, gift,
bequest, assignment or other conveyance, transfer or disposition whatsoever of a
Unit, or any right or interest in, under or arising from a Unit (including any
right to receive any Distribution arising from any Unit), whether voluntarily or
involuntarily, or by operation or any act or process of law or equity, or
otherwise, and including the granting of a pledge, security interest or other 
lien  or encumbrance in, on or against a Unit or the entering of a charging
order under Section 489.503 of the Iowa Act and any action to enforce or realize
upon, or the exercise of any rights or remedies whatsoever under or pursuant to,
any such pledge, security interest, lien, encumbrance or charging order
(including any sale of the Unit or taking possession of, or any other interest
in, the Unit). Without limiting the generality of the foregoing, and in further
confirmation thereof, any purported transfer of a transferable interest (as that
term is defined in the Iowa Act) is an Assignment of the entire underlying Unit
or Units.
 
All Assignments of any Units must be made in accordance with the Operating
Agreement, and also only with the prior written approval of the Directors. The
Directors may prohibit, restrict, limit, delay or place conditions on any
proposed Assignment of any Units for any reasonable purpose, as determined by
the Directors. A reasonable purpose shall in all events include, without
limitation, prohibiting, restricting, limiting, delaying or placing conditions
on any Assignment of any Units which, alone or together with any previous
Assignments or other Assignments that are known or intended or that may
reasonably be anticipated, would or might reasonably be determined to:
 
(a)          violate or cause the LLC to violate or to otherwise be in
noncompliance with any applicable law, rule, regulation or order, including any
foreign, federal, state or local securities law, rule, regulation or order;
 
(b)          cause the LLC to be taxed as a corporation for tax purposes,
including by reason of Section 7704 of the Code;
 
(c)          result in the termination of the LLC or the LLC's tax year for tax
purposes, including under Section 708 of the Code, or cause the application to
the LLC of Sections 168(g)(1)(B) or 168(h) of the Code or similar or analogous
rules;
 
(d)          violate any term or condition of the Operating Agreement, including
Section 5.7;
 
(e)          violate or cause the LLC to violate or to otherwise be in
noncompliance with any law, rule, regulation or order applicable to the LLC's
selection or use of its then current Fiscal Year, including under Section 444 of
the Code;


51

--------------------------------------------------------------------------------


(f)          require the LLC to become licensed, registered or regulated as an
investment company, a broker- dealer or any other form of regulated entity under
any applicable foreign, federal, state or local law, rule, regulation or order;
or
 
(g)          create or result in any fractional Units.
 
The assignor and assignee in each proposed Assignment shall provide the LLC with
a Unit Assignment Application in a form provided by the LLC, and with all such
other documents, instruments and information as are deemed to be necessary or
appropriate from time to time by the Directors, including (i) the assignee's
taxpayer identification number; (ii) the information necessary to determine the
assignee’s initial tax basis in the Units which were Assigned to the assignee;
(iii) all information necessary or appropriate for the LLC to be able to file
all required tax returns and other legally required information statements or
returns; (iv) evidence that the assignee is properly authorized to acquire the
Units and to become a Member and that the assignor is authorized to Assign the
Units to the assignee; and (v) a copy of the agreement between the assignee and
the assignor. The agreement between the assignor and the assignee must
acknowledge the requirements of the Operating Agreement and this Unit Assignment
Policy.
 
The LLC reserves the right to require the assignor and/or the assignee in each
proposed Assignment to provide the LLC with an opinion of counsel for the LLC or
for the assignor and/or the assignee, in form and content acceptable to the LLC,
to the effect that the proposed Assignment shall not have or cause any of the
results or effects described in subparagraphs (a) through (g) above in this Unit
Assignment Policy.
 
The LLC also reserves the right to require the assignor and/or the assignee in
each proposed Assignment to pay directly or to reimburse the LLC for all fees,
costs and expenses paid or incurred by the LLC in connection with the
Assignment, including legal and accounting fees.
 
An Assignment of a Unit may be made pursuant to and upon the terms and
conditions of any unit matching service as may be made available from time to
time by the LLC on the website of the LLC in accordance with Section 1.7704-1(g)
of the Treasury Regulations.
 
An Assignment of a Unit may be made to the LLC in accordance with Section 9.6 of
the Operating Agreement.
 
The Directors are not required to act upon any proposed Assignment of any Unit
until the next regularly scheduled meeting of the Directors which follows the
date on which the LLC receives a completed and executed Unit Assignment
Application from the assignor and the assignee in form and content acceptable to
the Directors.


An Assignment of a Unit which is approved by the Directors shall be effective
for all purposes (including for purposes of allocations and Distributions) as of
the date determined by the Directors, but such date must be within 32 days of
the date of the approval of the Assignment by the Directors.
 
The effect of an Assignment which is approved by the Directors shall be governed
by the Operating Agreement, and an assignee must become a Substitute Member in
accordance with the terms of the Operating Agreement.




52

--------------------------------------------------------------------------------